

Exhibit 10.1
CERTAIN INFORMATION IDENTIFIED BY “[***]” HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED.
MARKET ACCESS SERVICES AGREEMENT
This Market Access Services Agreement (this “Agreement”) is entered into as of
August 1, 2020 (the “Effective Date”) by and between Sunovion Pharmaceuticals
Inc., a Delaware corporation, having a principle place of business at 84
Waterford Drive, Marlborough, MA 01752 (“Sunovion”) and Myovant Sciences GmbH, a
Swiss company, having a principle place of business at Viadukstrasse 8, 4051
Basel, Switzerland (“Myovant”). Sunovion and Myovant may individually be
referred to as a “Party” and collectively as the “Parties”.
A.    Sunovion is a biopharmaceutical company that has certain capabilities with
respect to the distribution and marketing of pharmaceutical products and related
services;
B.    Myovant is a biopharmaceutical company seeking support with respect to
certain distribution and marketing related activities for newly approved
products; and
C.    Sunovion and Myovant desire to enter into this Agreement in which Myovant
would engage Sunovion to provide the Services (as defined below) for the
Products (as defined below) to Myovant.
THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, intending to be legally bound hereby, it is
understood and agreed upon by and between the Parties as follows:
1.DEFINITIONS
The capitalized terms used in this Agreement shall have the meanings as defined
below:
1.1“3PL Contract” has the meaning set forth in Section 4.2.1.
1.2“3PL Provider” means a Third Party that provides logistics services with
respect to pharmaceutical products.
1.3“3PL Services” means the Sunovion activities required in connection with
Sunovion’s facilitation of Myovant’s use of Sunovion’s 3PL Providers to ensure
fulfillment by 3PL Providers of all Product orders, as further described on
Exhibit A.
1.4“AAA” has the meaning set forth in Section 15.11.2.
1.5“Account Directors” has the meaning set forth in Section 4.4.1.
1.6“Affiliate” means, with respect to either Myovant or Sunovion, any
corporation, company, partnership, joint venture or firm which controls, is
controlled by or is under common control with Sunovion or Myovant, as the case
may be, but other than any Myovant Excluded Affiliate (with respect to Myovant).
As used in the definition of Affiliate, “control” means (a) in the case of
corporate entities, direct or indirect ownership of at least fifty percent (50%)
of the stock or shares having the right to vote for the election of directors
(or such lesser percentage that is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction), and (b) in the case of non-corporate
entities, the direct or indirect power to manage, direct or cause the direction
of the management and policies of the non-corporate entity or the power to elect
at least fifty percent (50%) of the members of the governing body of such
non-corporate entity. Notwithstanding the foregoing, for purposes of this
Agreement, Myovant shall not be an Affiliate of
Confidential & Proprietary    
Page 1

--------------------------------------------------------------------------------



Sunovion and Sunovion shall not be an Affiliate of Myovant; and a Myovant
Excluded Affiliate shall only be deemed an Affiliate of Myovant if (i) Myovant
provides written notice to Sunovion that Myovant wishes to include such Myovant
Excluded Affiliate as an Affiliate of Myovant for the purposes of this
Agreement, or (ii) Myovant delegates any obligations of Myovant under this
Agreement to such Affiliate.
1.7“Agreement” has the meaning set forth in the introductory paragraph.
1.8“Alliance Manager” has the meaning set forth in Section 2.10.
1.9“AMP” means the average manufacturer price, as defined in 42 U.S.C. §
1396r-8(k)(1) and any regulations and guidance promulgated thereunder, including
42 C.F.R. § 447.500 et seq.
1.10“Applicable Law” means any federal, state, or local law, rule or regulation
that may exist from time to time that applies to the obligations of the Parties
under this Agreement. Applicable Law includes (a) the Prescription Drug
Marketing Act of 1987, (b) the federal healthcare program Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)) and related implementing regulations, and any similar
state law, (c) the federal False Claims Act (31 U.S.C. §§ 3729 et seq.); (d) the
Federal Civil Monetary Penalty statute and any similar state law; (e) the
Foreign Corrupt Practices Act; (f) anti-corruption and improper payments
regulations; (g) the Federal Food, Drug and Cosmetic Act, (h) the DSCSA and any
associated implementing FDA regulations and guidance; and (i) state product
distribution licensing and pedigree laws (to the extent not preempted by federal
law).
1.11“ASP” means the manufacturer’s average sales price as defined in 42 U.S.C. §
1395w-3a(c) and 42 C.F.R. § 414.800, et seq.
1.12“Best Price” means the “best price” as defined in 42 U.S.C. §
1396r-8(c)(1)(C) and any regulations and guidance promulgated thereunder,
including 42 C.F.R. § 447.500 et seq.
1.13“Break-Up Fee” has the meaning set forth in Section 14.7.2.
1.14“Business Day” means a day (other than a Saturday, Sunday or a public
holiday) on which the banks are generally open for the transaction of general
banking in Marlborough, Massachusetts, USA.
1.15“Business Terms” means the written terms provided by Myovant to Sunovion
setting forth key business and legal constraints and goals, which, subject to
Section 7.1, shall be used by Sunovion in connection with its performance of the
MAAD Services and the Contracting Services and as otherwise specified in this
Agreement or agreed upon by the Parties in writing.
1.16“cGMP” means the applicable regulatory standards and requirements for
current good manufacturing practices promulgated by the FDA under and in
accordance with the Federal Food, Drug & Cosmetic Act, Title 21, Parts 210, 211
and 600 of the U.S. Code of Federal Regulations, including any applicable and
binding guidance documents published, as all such standards, requirements and
guidance may be updated or amended from time to time.
1.17“Change of Control” means any of the following events during the Term: (a)
any Third Party (or group of Third Parties acting in concert) becomes the
beneficial owner, directly or indirectly, of more than fifty percent (50%) of
the total voting power of the stock then outstanding of a Party normally
entitled to vote in elections of directors; (b) a Party consolidates with or
merges into another corporation or entity, or any corporation or entity
consolidates with or merges into such Party, in either event pursuant to a
transaction (or series of transactions) in which more than fifty percent (50%)
of the total voting power of the stock outstanding of the surviving entity
normally entitled to vote in elections of directors is not held by the same
parties as held at least fifty percent (50%) of the outstanding shares of voting
stock of the Party immediately preceding such consolidation or merger; or (c)
such Party conveys, transfers, assigns or leases to any Third Party, or
otherwise disposes of, all or substantially all of its assets.
Confidential & Proprietary
Page 2

--------------------------------------------------------------------------------



1.18“Chargeback Offsets” has the meaning set forth in Section 2 of Exhibit E.
1.19“Claims” means any complaints, charges, demands, claims, hearings,
investigations, actions, inquiries, proceedings, arbitrations or suits.
1.20“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to its performance of its obligations under
this Agreement, including, with respect to Sunovion, the Services, reasonable,
diligent, good-faith efforts to perform such obligations as such Party would
normally use to accomplish activities that are similar to such obligations on
behalf of itself for its own products under similar circumstances while
exercising reasonable business judgment, provided, however, that the foregoing
diligence standard shall not be interpreted to be less than any diligence
standard imposed by operation of Applicable Law. With respect to a Party’s
obligations, Commercially Reasonable Efforts requires that the Party: (i)
promptly assign responsibility for such obligations to specific employee(s) who
are held accountable for progress and monitor such progress on an on-going
basis; (ii) set and consistently seek to achieve specific confidential,
proprietary and meaningful objectives for carrying out such obligations; and
(iii) consistently make and implement decisions and allocate resources designed
to advance progress with respect to such objectives.
1.21“Confidential Information” means all non-public or proprietary business
financial, scientific or technical information in whatever form (oral, visual or
written) furnished or made available to, or otherwise acquired by, a Party from
the other Party in connection with this Agreement. Confidential Information
shall also include (a) subject to Section 9.7, the terms and conditions of this
Agreement, any Project Plan and any Dashboard, (b) all derivative information
prepared by or on behalf of Receiving Party (such as notes, drawings, plans,
projections, analyses, records and materials) that incorporates or reflects
Confidential Information, and (c) with respect to Myovant, the Government
Pricing Report.
1.22“Contracting Services” means the Sunovion activities required in connection
with supporting and maintaining new and existing Myovant Market Access
Contracts, as further described on Exhibit D.
1.23“Dashboard” has the meaning set forth in Section 6.3.3.
1.24“Disclosing Party” means the Party that discloses Confidential Information
to the other Party.
1.25“Dispute” has the meaning set forth in Section 15.11.
1.26“Dollar” or “$” means the United States dollar.
1.27“DS Fees” has the meaning set forth in Section 2 of Exhibit E.
1.28“DSCSA” means the Drug Supply Chain Security Act, 21 U.S.C. § 201 et seq.
and any implementing regulations or guidance thereunder.
1.29“DSP” means Sumitomo Dainippon Pharma Ltd., a Japanese company with its
principal place of business at 6-8 Doshomachi 2-Chome, Chuo-ku, Osaka, 541-0045,
Japan.
1.30“Effective Date” has the meaning set forth in the introductory paragraph.
1.31“Escrow Fund” means the escrow fund established by the Parties in accordance
with Section 8.1.
1.32“Escrow Fund Minimum Amount” has the meaning set forth in Section 8.1.2.
1.33“Excluded” has the meaning set forth in Section 11.1.6.
1.34“Excluded Party” has the meaning set forth in Section 11.1.6.
Confidential & Proprietary
Page 3

--------------------------------------------------------------------------------



1.35“FDA” means the United States Food and Drug Administration and any successor
entity thereto
1.36“FSS” means the Federal Supply Schedule administered by the VA.
1.37“FTE” means full time employee equivalent over a twelve (12) month period
(including normal vacations, sick days and holidays). The portion of an FTE year
devoted by an employee to a particular activity or Service shall be determined
by dividing the number of full working days during any twelve (12) month period
devoted by such employee to such activity or Service by [***] (i.e., the total
number of working days during such twelve (12) month period).
1.38“FTE Rate for Regulatory Services” means [***] per FTE per working day.
1.39“Government Contracts” means (a) any Medicaid Rebate Program agreement, PHS
340B Program agreement, or VA Master Agreement (including the pharmaceutical
pricing agreement attached thereto), in each case, as described in Section
1927(a) of the Social Security Act, (b) any Medicare Part D Coverage Program
agreement as described in Section 1860D-43 of the Social Security Act, (c) any
FSS contract with the Secretary of Veterans Affairs, (d) any TriCare Rebate
Program agreement with the Secretary of Defense, (e) state supplemental Medicaid
Rebate Program agreements, and (f) to the extent mutually agreed by the Parties,
other agreements comparable to the agreements described in (a) or (e) that are
with state or local government agencies or authorities or agents thereof.
1.40“Government Entities” mean the government entities that are a party to a
Myovant Government Contract.
1.41“Government Pricing Programs” has the meaning set forth in Section 1 of
Exhibit F.
1.42“Government Pricing Report” has the meaning set forth in Section 1 of
Exhibit F.
1.43“GPO” means a group purchasing organization.
1.44“GPO/IDN Contract” means a Sunovion GPO/IDN Contract or a Myovant GPO/IDN
Contract.
1.45“GPO/IDN Fees” has the meaning set forth in Section 2 of Exhibit E.
1.46“GPR Services” mean the Sunovion activities required in connection with
government price reporting, as further described on Exhibit F.
1.47“IDN” means an integrated delivery network.
1.48“Initial Term” has the meaning set forth in Section 14.1.
1.49“JGC” has the meaning set forth in Section 2.1.
1.50“Losses” means liabilities, losses, damages, awards, settlements, judgments,
interest, costs, fines and expenses (including all reasonable attorneys’ fees
and expenses).
1.51“MAAD Customer Targets” means the regional Market Access Customers and
Government Entities set forth on Exhibit J.
1.52“MAAD Services” or “Market Access Account Director Services” mean the
Sunovion activities required in connection with the onboarding and maintenance
of MAAD Customer Targets, as further described on Exhibit C.
1.53“Market Access Customer Fees” has the meaning set forth in Section 2 of
Exhibit E.
Confidential & Proprietary
Page 4

--------------------------------------------------------------------------------



1.54“Market Access Customers” means any Payor or other Third Party as agreed
upon by the Parties in writing.
1.55“Material Wholesaler Contracts” mean certain contracts by and between
Sunovion and the Material Wholesalers.
1.56“Material Wholesalers” mean those certain Wholesalers comprised of [***], or
their respective Affiliates.
1.57“Medicaid Rebate Program” means the rebate program established pursuant to
42 U.S.C. §1396r-8.
1.58“Medicare Program” means the program established pursuant to 42 U.S.C. 1395
et seq. (title XVIII of the Social Security Act).
1.59“Monthly Flat Service Charge” means, subject to Section 8.2.2, (a) [***] per
calendar month for the [***], (b) [***] for the [***], and (c) an adjusted
amount for each year after the [***] consistent with Section 8.2.2; provided
that, (x) if the Term begins after the first day of a calendar month, such
amount shall be multiplied by a fraction where the numerator is the number of
days in such calendar month that are on or after the Effective Date and the
denominator is the number of days in such calendar month, and (y) if the Term
ends before the last day of a calendar month, such amount shall be multiplied by
a fraction where the numerator is the number of days in such calendar month that
are on or before the effective date of the termination or expiration of this
Agreement and the denominator is the number of days in such calendar month.
1.60 “Myovant” has the meaning set forth in the introductory paragraph.
1.61“Myovant Excluded Affiliate” means (a) any Myovant Parent Affiliate and (b)
any direct or indirect subsidiary of a Myovant Parent Affiliate, other than the
Myovant Parent, that is controlled (as defined in Section 1.6 (Definition of
“Affiliate”)) by such Myovant Parent Affiliate but is not controlled (as defined
in Section 1.6 (Definition of “Affiliate”)) by the Myovant Parent or Myovant.
1.62“Myovant Government Contract” means a Government Contract covering a Product
to which Myovant is a party.
1.63“Myovant GPO/IDN Contract” means a contract between Myovant and a GPO or IDN
that is not a Sunovion GPO or Sunovion IDN, as applicable, that covers a
Product.
1.64“Myovant Indemnitees” has the meaning set forth in Section 12.1.
1.65“Myovant Market Access Contract” means a contract by and between Myovant and
a Market Access Customer for the coverage, purchase, or dispensing of a Product.
1.66“Myovant Parent” means, with respect to Myovant, any Person of which Myovant
is a direct, wholly-owned subsidiary. For clarity, as of the Effective Date, the
Myovant Parent is Myovant Sciences Ltd.
1.67“Myovant Parent Affiliate” means any Person that controls (as defined in
Section 1.6 (Definition of “Affiliate”)) the Myovant Parent, including, as of
the Effective Date, Sumitovant and DSP.
1.68“Myovant Promotional Materials” has the meaning set forth in Section 5.4.2.
1.69“Myovant Specialty Distributor Contract” means contracts by and between
Myovant and a Specialty Distributor to covering the Prostate Cancer Product.
1.70“NDA” means new drug application filed with the FDA for authorization to
market any and each of the Products.
Confidential & Proprietary
Page 5

--------------------------------------------------------------------------------



1.71“Non-FAMP” means the non-federal average manufacturer price as defined in 38
U.S.C. § 8126, the VA Master Agreement, and any regulations and guidance
promulgated thereunder.
1.72“Party” and “Parties” the meaning set forth in the introductory paragraph.
1.73“Pass-Through Expenses” means (a) the Market Access Customer Fees, (b) the
DS Fees, (c) the GPO/IDN Fees, (d) the out-of-pocket costs and expenses incurred
by or on behalf of Sunovion in connection with Sunovion’s provision to Myovant
of reports other than the Sunovion Reports and that are specific to, and
customized by Sunovion for, the Products, (e) the costs and expenses paid to a
third-party recall vendor that arise in connection with the Regulatory Services,
(f) reasonable travel expenses that are incurred by Sunovion, its Affiliates or
a third-party service provider in connection with the performance of the
Services that are incurred in accordance with a travel policy to be agreed upon
in writing by the Parties, (g) software license fees, costs and expenses
reasonably incurred by Sunovion or its Affiliates in connection with
modification of the information technology systems reasonable necessary or
useful for Sunovion to perform the Services and that have been pre-approved by
Myovant in writing; provided that any costs expressly set forth herein shall be
deemed to be approved by Myovant, and (h) any additional costs and expenses
incurred by Sunovion in connection with the Services as agreed by the Parties in
writing; in each case, (a) through (h), to the extent such amounts are not paid
from the Escrow Fund in accordance with Section 8.1.3 and to the extent incurred
in accordance with Section 8.2.5.
1.74“Payor” means any health maintenance organization, preferred provider
organization, self-insured employer, employee group, exclusive provider or
similarly funded (directly or indirectly) health benefits program,
administrator, managed care organization, pharmacy benefit manager, or other
health organization.
1.75“Pedigree Information” means, with respect to a Product, at least the
information (which includes the Product Identifiers, Transaction History and
Transaction Information (as such terms are defined in the DSCSA)) that Sunovion
is required to provide to its down-stream authorized trading partners pursuant
to the DSCSA.
1.76“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization or other entity.
1.77“PHS 340B Program” means the drug discount program, available to “covered
entities”, that is administered by the Health Resources and Services
Administration pursuant to 42 U.S.C. § 256b.
1.78“Product Contracts” means any Sunovion Wholesaler Contracts, 3PL Contracts,
and Sunovion GPO/IDN Contracts, and any other contracts to which Sunovion is a
party, in each case, that is a contract to which a Product has been added in
fulfillment of Sunovion’s obligations under this Agreement.
1.79“Product Invention” has the meaning set forth in Section 10.1.
1.80“Products” means both the Prostate Cancer Product and the Women’s Health
Product.
1.81“Project Plans” has the meaning set forth in Section 6.3.1.
1.82“Prostate Cancer Product” means relugolix monotherapy (relugolix 120 mg).
1.83“RCP Payments” means Rebate Payments, Chargeback Offsets, Market Access
Customer Fees, DS Fees, and GPO/IDN Fees.
1.84“RCP Services” mean the Sunovion activities required in connection with the
validation, processing and payment of the RCP Payments, as further described on
Exhibit E.
Confidential & Proprietary
Page 6

--------------------------------------------------------------------------------



1.85“Rebate Payment” has the meaning set forth in Section 2 of Exhibit E.
1.86“Receiving Party” means the Party that receives Confidential Information
from the other Party.
1.87“Records” has the meaning set forth in Section 6.6.
1.88“Regulatory Service Charge” has the meaning set forth in Section 4.8.
1.89“Regulatory Services” mean regulatory-related activities, as further
described on Exhibit G.
1.90“Renewal Term” has the meaning set forth in Section 14.1.
1.91“Service Charge” has the meaning set forth in Section 8.2.1.
1.92“Services” means the 3PL Services; Wholesaler, GPO, and IDN Services; MAAD
Services; Contracting Services; GPR Services; RCP Services; Regulatory Services;
and Training Services.
1.93“Specialty Distributors” means [***], and any other distributors agreed to
by the Parties in writing from time to time.
1.94“Subcommittee” has the meaning set forth in Section 2.8.
1.95“Sunovion” has the meaning set forth in the introductory paragraph.
1.96“Sunovion Administrative Affiliate” means Sumitomo Dainippon Pharma America,
Inc.
1.97“Sunovion GPO/IDN Contract” means contracts by and between Sunovion and a
GPO or IDN to which the Women’s Health Product has been or will be added by
written agreement between Sunovion and such GPO or IDN.
1.98“Sunovion GPOs” means any GPO that is a party to a Sunovion GPO/IDN
Contract.
1.99“Sunovion IDNs” means any IDN that is a party to a Sunovion GPO/IDN
Contract.
1.100“Sunovion Indemnitees” has the meaning set forth in Section 12.2.
1.101“Sunovion Property” has the meaning set forth in Section 10.3.
1.102“Sunovion Reports” has the meaning set forth in Section 6.3.
1.103“Sunovion Wholesaler Contract” means contracts by and between Sunovion and
a Wholesaler to which the Women’s Health Product has been or will be added by
written agreement between Sunovion and such Wholesaler.
1.104“Sumitovant” means Sumitovant Biopharma Ltd., a Bermuda exempted company by
shares.
1.105“Term” has the meaning set forth in Section 14.1.
1.106“Territory” means the United States, the District of Columbia, and all of
the United States’ territories and possessions.
1.107“Third Party” means any Person other than a Party or an Affiliate of a
Party.
Confidential & Proprietary
Page 7

--------------------------------------------------------------------------------



1.108“Training Services” mean the Sunovion activities related to the provision
of certain training to Myovant and/or Sunovion employees on certain details
related to the Services and the Products, as further described on Exhibit H.
1.109“TriCare Rebate Program” means the rebate program described in the final
rule published by the Department of Defense at 74 Fed. Reg. 11,279 to implement
Section 703 of the National Defense Authorization Act of 2008, and includes
rebates pursuant to any voluntary rebate agreement described therein.
1.110“VA” means the United States Department of Veterans Affairs.
1.111“VA Master Agreement” means an agreement between a pharmaceutical
manufacturer and the VA to implement the provisions of the Veterans Health Care
Act of 1992, 38 U.S.C. § 8126.
1.112“Wholesaler” means any wholesaler or distributor of pharmaceutical products
or similar trade partner.
1.113“Wholesaler, GPO, and IDN Services” mean the Sunovion activities required
in connection with the performance of Sunovion’s obligations under, or in
connection with, the Sunovion Wholesaler Contracts, Myovant Specialty
Distributor Contracts, GPO/IDN Contracts, and Myovant Market Access Contracts,
as further described on Exhibit B.
1.114“Women’s Health Product” means relugolix combination tablet (relugolix 40
mg, estradiol 1.0 mg and norethindrone acetate 0.5 mg).
1.115“Work Product” has the meaning set forth in Section 10.1.
2.JOINT GOVERNANCE COMMITTEE
2.1Joint Governance Committee. Within [***] after the Effective Date, the
Parties shall establish a joint governance committee (the “JGC”), which shall be
responsible for overseeing the performance of the Services as set forth in
Section 2.3.
2.2Composition. The JGC shall consist of three (3) representatives from each
Party, each with the requisite experience and seniority to enable such
representative to make decisions on behalf of the Party it represents with
respect to the issues falling within the jurisdiction of the JGC. From time to
time, each Party may substitute one (1) or more of its representatives to the
JGC on written notice to the other Party. Each individual appointed by a Party
as a representative to the JGC shall be an employee of such Party or of such
Party’s Affiliate. Sunovion shall select from its representatives of the JGC the
initial chairperson for the JGC. Each July 1 after the Effective Date, the Party
that does not have its representative serving as chairperson shall select from
its representatives of the JGC the chairperson for the following calendar year.
The JGC may allow observers from a Party to attend its meetings upon the other
Party’s prior written consent.
2.3Responsibilities. The JGC shall:
2.3.1.review and update the MAAD Customer Targets set forth on Exhibit J as
necessary;
2.3.2.establish coverage goals with respect to each Product;
2.3.3.agree upon in writing the number of FTEs necessary for Sunovion to provide
the Regulatory Services;
2.3.4.identify any training to be provided by Sunovion to Sunovion field
colleagues as part of the Training Services;
Confidential & Proprietary
Page 8

--------------------------------------------------------------------------------



2.3.5.review Business Terms and deviations from the Business Terms, in each
case, that are escalated to the JGC pursuant to Section 7.1;
2.3.6.review disputes escalated to the JGC pursuant to Section 7.2;
2.3.7.review and approve changes to the Escrow Fund Minimum Amount in accordance
with Section 8.1.2;
2.3.8.evaluate and approve appropriate incentive-based programs and
methodologies to encourage the Account Directors to achieve certain milestones
or objectives that are consistent with the Business Terms;
2.3.9.establish an efficient and secure method of transmission for the Records,
including the Government Pricing Report;
2.3.10.establish a process for the review and written approval by the Parties of
any policies and procedures specified in this Agreement, including to ensure
Services are performed in accordance with Applicable Law;
2.3.11.establish the process by which Account Directors and Sunovion’s federal
account director team will obtain input from Myovant’s market access leadership
team and pricing and contracting committee for purposes of providing MAAD
Services, Contracting Services, or as otherwise necessary to perform the
Services hereunder;
2.3.12.establish procedures by which Account Directors will coordinate reactive
Myovant medical science liaison activities with such MAAD Customer Targets;
2.3.13.issue advice and guidance to Account Directors with respect to their
performance of the MAAD Services;
2.3.14.establish a written validation process to confirm that invoices for RCP
Payments are attributable to eligible Product utilization only and are
consistent with the terms and conditions of the applicable Sunovion Wholesaler
Contract, Myovant Specialty Distributor Contract, GPO/IDN Contract or Myovant
Market Access Contract;
2.3.15.review and approve any amendments to the Services; provided that any such
amendments or updates shall be memorialized in a writing signed by a
representative of the JGC from each Party;
2.3.16.review the activities of any Subcommittees established by the JGC, and
resolve any disagreement between the designees of Sunovion and Myovant on any
Subcommittee;
2.3.17.(a) establish, during the Term, key performance metrics in connection
with the Services, and, (b) track such metrics;
2.3.18.provide a forum for discussing and recommending consensus resolution of
any disputes within the jurisdiction of the JGC; and
2.3.19.perform such other functions as are set forth herein, if and as
applicable, or as the Parties may mutually agree in writing.
2.4.Meetings. The JGC shall meet [***] during the [***] of the Term, and [***]
thereafter, or as otherwise agreed to by the Parties. The meetings may be
conducted as in-person meetings, teleconferences or video conferences, as agreed
to by the Parties, with the location of in-person meetings alternating between a
location designated by Sunovion and a location designated by Myovant, with
Sunovion designating the place of the first in-person meeting; provided in each
case that any in-person meeting shall be held within
Confidential & Proprietary
Page 9

--------------------------------------------------------------------------------



the United States. The chairperson of the JGC shall be responsible for calling
meetings of the JGC on no less than [***] notice unless exigent circumstances
require shorter notice. Each Party shall make all proposals for agenda items at
least [***] in advance of the applicable meeting and shall provide all
appropriate information with respect to such proposed items at least [***] in
advance of the applicable meeting; provided, that under exigent circumstances
requiring input by the JGC, a Party may provide its agenda items to the other
Party within a shorter period of time in advance of the meeting or may propose
that there not be a specific agenda for a particular meeting, so long as the
other Party consents to such later addition of such agenda items or the absence
of a specific agenda for such meeting (which consent shall not be unreasonably
conditioned, withheld or delayed). The chairperson of the JGC shall prepare and
circulate, or cause to be prepared and circulated, for review and approval of
the Parties minutes of each meeting within [***] after the meeting. The Parties
shall strive to agree on the minutes of each meeting promptly, but in no event
later than the next meeting of the JGC.
2.5.Procedural Rules. The JGC shall have the right to adopt standing rules as
necessary for the JGC to conduct business; provided that that such rules are not
inconsistent with this Agreement. A quorum of the JGC shall exist whenever there
is present at a meeting at least [***] representatives appointed by each Party.
Representatives of the Parties on the JGC may attend a meeting either in person
or by telephone, video conference or similar means in which each participant can
hear what is said by and be heard by, the other participants. Representation by
proxy shall be allowed.
2.6.Decision-Making. The JGC shall take action by consensus of the Parties at a
meeting at which a quorum exists. Each Party shall have a single vote
irrespective of the number of representatives of such Party in attendance, or by
a written resolution signed by at least one (1) authorized representative of
each Party and expressly approving such action of the JGC. Except for matters
outside the jurisdiction and authority of the JGC, as applicable (including as
set forth in Section 2.7), if the JGC cannot, or does not, reach consensus on an
issue within [***] after such issue is first presented to the JGC for
consideration, then either Party shall have the right to refer such issue to the
Chief Executive Officers of the Parties for attempted resolution by good faith
negotiations during a period of at least [***] in accordance with Section 15.11.
Any final decision mutually agreed to by the Chief Executive Officers of the
Parties in writing shall be conclusive and binding on the Parties.
2.7.Limitations on Authority. Without limitation to the foregoing, the Parties
hereby agree that matters explicitly reserved to the consent, approval,
discretion or other decision-making authority of one or both Parties, as
expressly provided in this Agreement, are outside the jurisdiction and
decision-making authority of the JGC, including amendment, modification or
waiver of compliance with this Agreement, which must occur in accordance with
Section 15.9 (Waiver and Amendments).
2.8.Subcommittees. From time to time, the JGC may establish and delegate duties
to sub-committees or directed teams (each, a “Subcommittee”) on an “as-needed”
basis to oversee specific Services. Each such Subcommittee shall be constituted
and shall operate as the JGC determines; provided that each Subcommittee shall
have equal representation from each Party, unless otherwise mutually agreed.
Subcommittees may be established on an ad hoc basis for purposes of a specific
Service or on such other basis as the JGC may determine. Each Subcommittee and
its activities shall be subject to the oversight, review and approval of, and
shall report to, the JGC. In no event shall the authority of the Subcommittee
exceed that specified for the JGC. All decisions of a Subcommittee shall be by
consensus. Any disagreement between the designees of Sunovion and Myovant on a
Subcommittee shall be referred to the JGC for resolution.
2.9.Expenses. Each Party shall be responsible for all travel and related costs
and expenses for its members and other representatives to attend meetings of,
and otherwise participate on, the JGC or any Subcommittee. For purposes of
clarity, the foregoing travel and related costs and expenses shall not be
Pass-Through Expenses.
Confidential & Proprietary
Page 10

--------------------------------------------------------------------------------



2.10.Alliance Manager. Each Party shall appoint a person(s) who shall oversee
contact between the Parties for all matters between meetings of the JGC and
shall have such other responsibilities as the Parties may agree in writing after
the Effective Date (each, an “Alliance Manager”). Each Party shall be
responsible for all travel and related costs and expenses for its Alliance
Manager. For purposes of clarity, the foregoing travel and related costs and
expenses shall not be Pass-Through Expenses. Each Party may replace its Alliance
Manager at any time by notice in writing to the other Party.
3.APPOINTMENT
3.1Subject to the terms and conditions of this Agreement, Myovant hereby
appoints Sunovion, and Sunovion hereby accepts such appointment, to be Myovant’s
(a) “co-licensed partner” (for the purposes of the DSCSA), as that term is
defined by the DSCSA, with regard to the Products, and (b) (i) an exclusive
distributor of the Women’s Health Product, and (ii) a non-exclusive distributor
of the Prostate Cancer Product, in each case (i) and (ii), in the Territory. For
avoidance of doubt, Sunovion shall not be considered an “exclusive distributor”
as that term is defined by the DSCSA with respect to any Product.
4.Sunovion Obligations.
4.1Generally; Efforts; Product Contracts.
4.1.1.During the Term, Sunovion shall, subject to Section 5, use Commercially
Reasonable Efforts to perform, or cause to be performed by the Sunovion
Administrative Affiliate, Sunovion’s obligations under this Agreement, including
those in Sections 4.2 through 4.9.
4.1.2.Sunovion shall provide copies of Product Contracts to support Myovant’s
compliance with Applicable Law, Government Contracts, and for Myovant’s review
and validation of Sunovion’s Government Pricing Report and underlying government
pricing calculation methodologies (including ensuring that such methodologies
align with Myovant’s reasonable assumptions). Sunovion may redact certain
provisions of the Product Contracts that (i) are related to a Sunovion product,
or (ii) are required to maintain an obligation of confidentiality to the
counterparty to such Product Contract and are not related to the applicable
Product.
4.2.3PL Services.
4.2.1No later than [***] after the Effective Date, Sunovion shall, subject to
Section 4.1 and Myovant’s termination right under Section 14.6.1: (a) add the
Products to the contract(s) by and between Sunovion and its 3PL Provider(s)
(excluding any quality agreement) (the “3PL Contract(s)”), (b) negotiate rates
for (i) [***], and (ii) [***], and (c) provide reasonable evidence to Myovant
that the obligations under (a) and (b) have been fulfilled.
4.2.2After Sunovion’s fulfilment of Sunovion’s obligations pursuant to Section
4.2.1, unless this Agreement is earlier terminated by Myovant pursuant to
Section 14.6.1, Sunovion shall, subject to Section 4.1, perform the 3PL
Services. In the performance of the 3PL Services, Sunovion shall ensure that
neither Sunovion nor a 3PL Provider takes title to the Products.
4.3Wholesaler, GPO, and IDN Services.
4.3.1.Sunovion shall, subject to Section 4.1:
(a)(i) add the Women’s Health Product to Sunovion GPO/IDN Contracts and Sunovion
Wholesaler Contracts, (ii) negotiate rates for the Women’s Health Product under
such Sunovion GPO/IDN Contracts and Sunovion Wholesaler Contracts that [***];
provided that, [***] and subject to Section 5.3.3, (1) [***], and (2) [***], and
(iii) provide reasonable evidence to Myovant that the obligations under (i) and
(ii) have been fulfilled.
Confidential & Proprietary
Page 11

--------------------------------------------------------------------------------



(b)(i) [***] after the Effective Date, engage in discussions with each of the
Material Wholesalers [***], and (ii) provide a summary of such discussions to
Myovant.
4.3.2Sunovion shall, subject to Section 4.1, configure, or cause to be
configured, the appropriate software by [***] to enable Sunovion to perform its
obligations under this Agreement with respect to the Prostate Cancer Product,
provided that (a) Sunovion shall not be obligated to perform any obligations
under this Agreement that requires such configured software until such software
configuration is complete, and (b) the reasonable, out-of-pocket costs and
expenses incurred by or on behalf of Sunovion in connection therewith shall be
deemed to be Pass-Through Expense to the extent such amounts are not in excess
of amounts permitted in accordance with Section 8.2.5. Sunovion shall provide
Myovant regular updates on the progress of such configuration activities and, if
Sunovion anticipates that such software configuration will be delayed after
[***], then it shall promptly notify Myovant of such potential delay and the
projected length of such delay, and discuss with Myovant the potential actions
to minimize such delay.
4.3.3After Sunovion’s fulfilment of Sunovion’s obligations pursuant to Section
4.3.1 with respect to the Women’s Health Product and Section 4.3.2 with respect
to the Prostate Cancer Product, unless this Agreement is earlier terminated by
Myovant pursuant to Section 14.6.2, Sunovion shall, subject to Section 4.1,
perform the Wholesaler, GPO, and IDN Services with respect to Products covered
by a Sunovion Wholesaler Contract, Myovant Specialty Distributor Contract,
GPO/IDN Contract, or Myovant Market Access Contract.
4.4MAAD Services.
4.4.1Sunovion shall provide [***] FTEs shall be allocated across [***] Sunovion
employees with the title “[***]” in the Territory and [***] FTEs shall be
allocated across Sunovion’s [***].
4.4.2Sunovion shall promptly inform Myovant if the Business Terms do not permit
Sunovion to perform the MAAD Services. If Sunovion believes that it needs
additional Business Terms, then it shall specify such additional Business Terms
and Myovant shall use Commercially Reasonable Efforts to provide such Business
Terms.
4.4.3Sunovion shall, subject to Section 4.1, perform the MAAD Services.
4.5Contracting Services.
4.5.1Sunovion shall, subject to Section 4.1, configure, or cause to be
configured, the [***] by [***] to enable Sunovion to perform its obligations
under this Agreement, provided that (a) Sunovion shall not be obligated to
perform any obligations under this Agreement that requires such configured
software until such software configuration is complete, and (b) the reasonable,
out-of-pocket costs and expenses incurred by or on behalf of Sunovion in
connection therewith shall be deemed to be Pass-Through Expense to the extent
such amounts are not in excess of the amounts permitted in accordance with
Section 8.2.5. Sunovion shall provide Myovant regular updates on the progress of
such configuration activities and, if Sunovion anticipates that such software
configuration will be delayed after [***], then it shall promptly notify Myovant
of such potential delay and the projected length of such delay, and discuss with
Myovant the potential actions to minimize such delay.
4.5.2Sunovion shall, subject to Section 4.1, perform the Contracting Services.
4.6RCP Services. Sunovion shall, subject to Section 4.1 and Section 4.3.2 as
Section 4.3.2 relates to the Prostate Cancer Product, perform the RCP Services.
4.7GPR Services.
4.7.1Sunovion shall, subject to Section 4.1, perform the GPR Services.
Confidential & Proprietary
Page 12

--------------------------------------------------------------------------------



4.7.2In connection with the GPR Services, (a) the Parties have agreed upon the
form and format of the Government Pricing Report, and (b) Sunovion agrees to
meet (by teleconference or in-person, as agreed upon by the Parties) with
Myovant after the delivery of each Government Pricing Report at a mutually
agreeable time, which shall not be [***], to discuss the Government Pricing
Report and applicable executive summary.
4.8Regulatory Services.
4.8.1In connection with the Regulatory Services, Sunovion shall provide the
necessary number of FTEs as agreed upon in writing by the Parties from time to
time at the FTE Rate for Regulatory Services (the “Regulatory Service Charge”).
4.8.2Sunovion shall, subject to Section 4.1, perform the Regulatory Services.
4.9Training Services. Sunovion shall, subject to Section 4.1, perform the
Training Services.
5.Myovant Obligations.
5.1Generally; Efforts. During the Term, Myovant shall use Commercially
Reasonable Efforts to perform its obligations under this Agreement, including,
without limitation, the obligations set forth in this Section 5.
5.23PL Services.
5.2.1In connection with the 3PL Services, subject to Section 5.1, Myovant shall
provide to Sunovion in writing information requested by Sunovion and reasonably
necessary for Sunovion to perform the 3PL Services within [***] after the
Effective Date.
5.2.2Prior to consignment of the Product to a 3PL Provider pursuant to the terms
of a 3PL Contract, Myovant shall, subject to Section 5.1 (a) release the Product
in accordance with (i) cGMP, and (ii) any serialization requirements under the
DSCSA and policies and procedures to be agreed upon by the Parties in writing;
(b) transmit all Pedigree Information related to the Product to Sunovion, and
(c) Sunovion shall have received and verified such Pedigree Information.
5.2.3In connection with the 3PL Services, Myovant shall, subject to Section 5.1,
(a) coordinate shipment of the Product, at Myovant’s cost and expense, to the
3PL Provider designated by Sunovion; (b) cause the Product to be consigned to
Sunovion; (c) use Commercially Reasonable Efforts to enter into a quality
agreement with each 3PL Provider and Sunovion prior to consignment of any
Product to Sunovion; and (d) refrain from actions which would cause Sunovion to
be in material breach of any covenant, representation, or warranty contained in
any agreement by and between Sunovion and a 3PL Provider to which a Product has
been consigned, provided that a copy of such agreement, or a copy or summary of
the applicable provisions in such agreement, has been provided to Myovant in
advance for review.
5.3Wholesaler, GPO, and IDN Services.
5.3.1For avoidance of doubt, [***].
5.3.2In connection with the Wholesaler, GPO, and IDN Services, Myovant shall,
subject to Section 5.1, (a) provide to Sunovion in writing information as
requested and reasonably necessary for Sunovion to perform the Wholesaler, GPO,
and IDN Services within [***] after the Effective Date (and updated as necessary
thereafter), (b) comply with the terms and conditions of the applicable Sunovion
Wholesaler Contract, Myovant Specialty Distributor Contract, or GPO/IDN Contract
and any policies and procedures agreed upon in writing by the Parties regarding
Product returns, provided that a copy of any Sunovion Wholesaler Contract or
Sunovion GPO/IDN Contract, or a copy or summary of the applicable provisions in
such Sunovion Wholesaler Contract or Sunovion GPO/IDN Contract, has been
provided to Myovant in
Confidential & Proprietary
Page 13

--------------------------------------------------------------------------------



advance for review, (c) promptly provide Sunovion with any information requested
by Sunovion that is necessary for Sunovion to properly complete Product returns,
and (d) upon the reasonable request by Sunovion, cooperate with Sunovion in the
conduct of any investigation regarding a Product ordered by a Wholesaler,
Specialty Distributor or GPO/IDN.
5.3.3Myovant shall, subject to Section 5.1, ensure that (a) its directors,
officers, employees, contractors and agents, as applicable, use best efforts to
confer with Sunovion at least [***] in advance of any communication with a
Sunovion GPO or Sunovion IDN relating to a GPO/IDN Contract to align on a
meeting strategy to employ in connection with the Wholesaler, GPO and IDN
Services, and (b) a Sunovion representative has an opportunity to participate in
any such communication with such Sunovion GPO or Sunovion IDN in connection with
the Wholesaler, GPO, and IDN Services unless Sunovion elects in writing not to
participate.
5.4MAAD Services.
5.4.1In connection with the MAAD Services, Myovant shall, subject to Section
5.1, provide to Sunovion in writing the Business Terms specified on Schedule
5.4.1 necessary for Sunovion to perform the MAAD Services at least [***] prior
to the date on which FDA commits to complete its review of the NDA for the
applicable Product pursuant to the Prescription Drug User Fee Act.
5.4.2Subject to Section 7.4, Myovant shall be solely responsible for the
development of disease state and/or Product-specific training materials (the
“Myovant Promotional Materials”) for use by Sunovion’s Account Directors and for
training Sunovion’s Account Directors. All reasonable out-of-pocket costs and
expenses related to an Account Director’s training, including travel, material
development and material production expenses (but not including time), shall be
the sole cost of Myovant, and shall be subject to approval by Myovant in advance
of such training. At the request of Myovant, training will be provided to
Sunovion field colleagues for a fee agreed upon by the Parties that shall be
added to the Monthly Flat Service Charge.
5.5Contracting Services.
5.5.1In connection with the Contracting Services, Myovant shall, subject to
Section 5.1, (a) provide un-redacted copies of each Myovant Market Access
Contracts, Myovant Government Contracts, Myovant GPO/IDN Contracts, and Myovant
Specialty Distributor Contracts entered into by Myovant to Sunovion to the
extent not already provided, provided that Sunovion shall not use such Myovant
Market Access Contracts, Myovant Government Contracts, Myovant GPO/IDN
Contracts, and Myovant Specialty Distributor Contracts for any purpose other
than in furtherance of Sunovion’s obligations under this Agreement, and (b)
identify a Myovant employee to be a dedicated liaison that will communicate with
Sunovion from time to time as reasonably requested by Sunovion to complete the
Contracting Services.
5.5.2Myovant shall, subject to Section 5.1, be responsible for ensuring that the
Myovant Market Access Contract, Myovant Government Contracts, Myovant GPO/IDN
Contracts, and Myovant Specialty Distributor Contracts permit Sunovion to
perform the RCP Services and the GPR Services.
5.6RCP Services. Upon Sunovion’s reasonable request from time to time, Myovant
shall provide assistance to Sunovion in connection with Sunovion’s performance
of the RCP Services to the extent such performance relates to a contract to
which Sunovion is not a party.
5.7GPR Services. Myovant hereby acknowledges and agrees that it (a) [***], (b)
[***], and (c) is solely responsible for (i) entering the information contained
in the Government Pricing Report into the Centers for Medicare & Medicaid
Services Drug Data Reporting System (or other applicable system), and (ii)
certifying and submitting such government pricing data to the applicable
government authority in accordance with Applicable Laws, in each case (i) and
(ii), as required under Applicable Law, including under the Government Pricing
Programs, and applicable state laws, rules and regulations. Government
Confidential & Proprietary
Page 14

--------------------------------------------------------------------------------



Pricing Report shall be confidential information of Myovant, and Sunovion shall
have an express right to use the Government Pricing Report solely for the
performance of the GPR Services.
5.8Regulatory Services.
5.8.1Solely in connection with the Regulatory Services, upon written notice from
Sunovion to Myovant which notice shall identify the cause triggering the audit,
Myovant shall permit Sunovion to conduct a for-cause audit of Myovant’s quality
systems that solely relate, as reasonably determined by Myovant, to Sunovion’s
performance of the Regulatory Services, provided that such audit is at
Sunovion’s sole cost and expense, during normal business hours and at an agreed
upon date and time.
5.8.2Myovant shall promptly, but in no event less than [***], notify Sunovion in
the event that a recall is issued for any Product.
5.9Training Services. Myovant shall, upon reasonable request by Sunovion,
provide to Sunovion’s Account Directors certain training to enable Sunovion to
perform the Services. Such training may, to the extent feasible, be administered
virtually or as otherwise agreed upon by the Parties.
6.OPERATIONS
6.1Title and Risk of Loss. At no time during the Term shall Sunovion or 3PL
Provider have title to the Products. At all times during the Term, title to the
Products shall either be with Myovant or an applicable Wholesaler or Specialty
Distributor, and, as between Myovant and Sunovion, risk of loss of Products
shall be with Myovant at all times; provided that to the extent the risk of loss
of the Products are contractually assigned to a 3PL Provider, Wholesaler, or
Specialty Distributor pursuant to 3PL Contract, Sunovion Wholesaler Contract, or
Myovant Specialty Distributor Contract respectively, Sunovion shall, subject to
Section 4.1, enforce any rights of such contractual assignment of risk of loss
for the benefit of Myovant.
6.2Regulatory Responsibility. Except as expressly set forth in this Agreement,
as between Sunovion and Myovant, Myovant (as the owner and applicant of the NDA
for each Product) shall be solely responsible, at Myovant’s sole cost and
expense, for all regulatory obligations related to the Products, including
without limitation annual product reports, drug listing updates, serious adverse
event reports, field alerts, and DSCSA reporting and recordkeeping. Subject to
Section 6.5 and Applicable Law, Myovant, not Sunovion, shall have the sole right
to interact with FDA regarding the Products.
6.3Project Plans and Dashboards.
6.3.1Certain activities described in Section 6.3.2 that will be performed by the
Parties in connection with, or pursuant to, this Agreement will be described in
written project plans (collectively, “Project Plans”), which shall be agreed in
writing by the Parties no later than [***]; provided that such Project Plans (a)
with respect to such activities that are performed by a Party, may be modified
by such Party from time to time upon written notice to the other Party, and (b)
shall not change the scope of, or be inconsistent with, the Parties’ obligations
under this Agreement. Each Project Plan shall be substantially consistent in
form with the template attached as Schedule 6.3.1.
6.3.2The Project Plans will cover the following activities: [***]
6.3.3The personnel designated by each Party shall deliver a weekly dashboard for
each Project Plan (each, a “Dashboard”), which may be circulated internally
within each Party. In the case where a Project Plan includes activities
performed by each Party, such personnel shall work together in good faith to
agree on each weekly Dashboard prior to internal circulation. Each Dashboard
shall be substantially consistent in form with the template attached as Schedule
6.3.3.
Confidential & Proprietary
Page 15

--------------------------------------------------------------------------------



6.4Sunovion Reporting Obligations. Sunovion shall (a) provide the reports set
forth on Exhibit I (collectively, the “Sunovion Reports”) to Myovant at the
frequency that corresponds to each such report; and (b) within a reasonable
period of time, provide to Myovant any information that is reasonably requested
by Myovant and necessary for Myovant to perform its obligations hereunder,
subject to Myovant paying any Pass-Through Expenses incurred by Sunovion in
accordance with Section 8.2.5.
6.5Myovant Reporting Obligations. In connection with the Services, Myovant shall
(a) submit a report to Sunovion (i) within [***] after the end of each calendar
year describing the [***] for the current calendar year, (ii) within [***] prior
to launch of a Product, the [***], and (iii) within [***] prior to launch of a
Product, the [***], (b) within a reasonable period of time, provide to Sunovion
any report or Product-related information that is reasonably requested by
Sunovion or necessary for Sunovion to perform the Services, (c) provide Sunovion
with copies of all submissions to any regulatory authority that are reasonably
requested by Sunovion or are necessary for Sunovion to perform the Services, and
(d) on [***], prepare in good faith a [***] to enable Sunovion to adequately
prepare for performance of the Services.
6.6Records; Record Retention; Records Audits. Sunovion will maintain all Work
Product generated by Sunovion in connection with the Services (collectively, the
“Records”) for a period of [***] or as required by Applicable Laws, whichever is
longer. Sunovion will, at the direction and written request of Myovant, promptly
deliver Records to Myovant or its designee, or dispose of the Records. Sunovion
shall develop a process to transmit Records from Sunovion to Myovant in the
event that Myovant requires such Records for an audit by a Third Party,
including a government authority.
7.Decision-Making Authority; Discretion; Review Rights.
7.1Myovant Business Terms and Deviations. Myovant’s pricing and contracting
committee will have final decision-making authority with respect to the Business
Terms and any deviations from such Business Terms. If, at any time, Sunovion
reasonably determines that (a) Business Terms, or (b) a deviation from such
Business Terms during the negotiation of the applicable contract, in either
case, do not comply with Applicable Law or pose (i) pricing-related reputational
risk, (ii) legal risk, or (iii) compliance risk, in any case, to Sunovion or its
Affiliates, such Business Terms or such deviation shall be escalated to the JGC.
7.2Wholesaler, GPO, and IDN Disputes. [***].
7.3Product Price Increases. [***]. Any dispute that arises in connection with
the foregoing shall be escalated to the respective Chief Executive Officers of
Myovant and Sunovion. If the Parties respective Chief Executive Officers are not
able to resolve the dispute, then, upon mutual consent, the Parties may escalate
the dispute to the Parties’ ultimate parent company, DSP, for further
discussion, for so long as DSP controls (as defined in Section 1.6) each Party
(directly or indirectly). For clarity, (i) if the dispute is not escalated to
DSP (as a result of no mutual consent or that DSP no longer controls (as defined
in Section 1.6) each Party (directly or indirectly)), or (ii) if DSP is unable
to resolve the dispute, then, in either case, Myovant will have final
decision-making authority with respect to all pricing decisions relating to the
Products.
7.4Myovant Promotional Materials. [***].
8.FINANCIAL TERMS
8.1Escrow Fund.
8.1.1At least [***] prior to the launch of a Product (a) the Parties shall
establish the Escrow Fund at a reputable banking institution agreed upon by the
Parties, and (b) Myovant shall place [***] into the Escrow Fund for [***]. Any
agreement by and among such banking institution, Sunovion and Myovant shall (x)
not require Sunovion to seek approval from Myovant to withdraw funds from the
Escrow Fund if such withdrawal is in connection with Sunovion’s performance of
the RCP Services, (y) permit Sunovion to transfer funds from the Escrow Fund to
an intermediate Sunovion bank account to enable Sunovion to
Confidential & Proprietary
Page 16

--------------------------------------------------------------------------------



complete RCP Payments in connection with Sunovion’s performance of the RCP
Services, and (z) permit Myovant to withdraw any amount in excess of the Escrow
Fund Minimum Amount at any time.
8.1.2Notwithstanding the foregoing, during [***], Myovant shall ensure that the
Escrow Fund shall not have less than [***] (the “Escrow Fund Minimum Amount”)
for any period of time that is longer than [***]. The JGC shall discuss in good
faith an adjustment to the Escrow Fund Minimum Amount [***] after the launch of
such Product and every [***] thereafter. In the event that Myovant fails to
timely fund the Escrow Fund, Sunovion may terminate this Agreement if such
failure to fund the Escrow Fund is not cured within [***] of receipt of notice
of such failure from Sunovion.
8.1.3Sunovion shall use the funds on the Escrow Fund only as described in
numbered Section 2 of Exhibit E and Section 8.2.3, or as otherwise approved in
writing by Myovant. Upon Sunovion’s receipt of payment from a Wholesaler,
Specialty Distributor, or GPO/IDN for an applicable invoice, Sunovion shall
promptly transfer such amount to the Escrow Fund.
8.1.4Within [***] after the end of each calendar year in which there is an
Escrow Fund, the Parties shall reconcile the amount remaining in Escrow Fund
against all of the RCP Payments and other withdrawals initiated by Sunovion as
permitted by this Agreement. After such reconciliation, in the event that the
Escrow Fund has an amount that is less than the Escrow Fund Minimum Amount, or
such other amount as determined by the JGC from time to time, Myovant shall
reconcile any shortfall within [***].
8.2Fees; Invoices; Payments.
8.2.1In consideration for performance of the Services by Sunovion, Myovant shall
(a) pay to Sunovion an amount equal to the sum of (i) the Monthly Flat Service
Charge, and (ii) any agreed to Regulatory Service Charge (the sum of (i) and
(ii), the “Service Charge”), and (b) reimburse Sunovion for any documented
Pass-Through Expenses incurred in accordance with Section 8.2.5. Sunovion and
Myovant hereby acknowledge and agree that the Services Charge constitutes the
fair market value in an arms-length transaction for the Services that Sunovion
has agreed to perform thereunder, and has not been determined in any manner that
takes into account the volume or value of any current or future referrals or
business otherwise generated between Myovant and Sunovion, and is designed to
fit within the personal services and management contracts safe harbor to the
federal Anti-Kickback Statute, 42 C.F.R. § 1001.952(d) and shall comply with the
requirements of any bona fide service fee requirements, as applicable under
pertinent government price reporting standards.
8.2.2Subject to the remainder of this Section 8.2.2, Sunovion reserves the right
to adjust all fees [***], including the Monthly Flat Service Charge and
Regulatory Service Charge, upon reasonable prior written approval of Myovant,
such approval not to be unreasonably withheld, conditioned or delayed.
Determination of the Monthly Flat Service Charge for the [***] and each year
thereafter shall be subject to good faith negotiation between the Parties that
will take into consideration any evidence that Sunovion provides in connection
with a proposed increase to the Monthly Flat Service Charge. The Parties agree
that it shall be unreasonable for Myovant to reject a fee increase if Sunovion
provides evidence that such fee increase results solely from a fee increase by
any vendor engaged by Sunovion on Myovant’s behalf.
8.2.3At the end of each calendar month, Sunovion shall submit (a) an invoice to
Myovant for an amount equal to the sum of (i) the Service Charges, and (ii) the
Pass-Through Expenses incurred by Sunovion in connection with the Services
during the prior calendar month in accordance with Section 8.2.5, and (b)
reasonable documentation to Myovant as evidence of any Pass-Through Expenses
and, with respect to Pass-Through Expenses incurred in connection with 3PL
Contracts and Sunovion Wholesaler Contracts, sufficient to permit Myovant to
confirm that rates are [***]. Myovant shall pay Sunovion all undisputed invoice
amounts within thirty (30) days after receipt thereof. If Myovant disputes any
invoice, it shall notify Sunovion in writing of such dispute within thirty (30)
days after receipt thereof and the Parties’ respective Chief Financial Officer
(or a designee) shall discuss in good faith to resolve such dispute. If
Confidential & Proprietary
Page 17

--------------------------------------------------------------------------------



such dispute is not resolved within ten (10) days of such dispute notice, then
either Party may refer such dispute for resolution in accordance with Section
15.11.
8.2.4Sunovion agrees that, in the performance of the Services, it shall not make
any “payments or transfers of value,” as that phrase is defined under the
Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h) and any implementing
regulations thereunder (the “Sunshine Act”), that may be reportable under the
Sunshine Act without prior Myovant approval. The Parties agree that the process
for reviewing and approving potentially reportable “payments or transfers of
value” and the handling of any reporting obligations thereunder shall be
discussed and resolved by the JGC.
8.2.5Before Pass-Through Expenses are incurred, the Parties shall work in good
faith to agree in writing on all such Pass-Through Expenses, including, as
applicable, on one or more written budgets that set forth such Pass-Through
Expenses. For clarity, the Market Access Customer Fees, DS Fees, GPO/IDN Fees
and Pass-Through Expenses related to a 3PL Contract will be deemed to be
approved upon addition of a Product to the applicable Myovant Market Access
Contract, Sunovion Wholesaler Contract, Myovant Specialty Distributor Contract,
GPO/IDN Contract, or 3PL Contract. Notwithstanding anything in this Agreement to
the contrary, Myovant shall have no obligation to pay any Pass-Through Expense
that is not approved in writing by Myovant before being incurred.
8.3Taxes. Myovant shall be responsible for all sales, use and excise taxes, and
any other similar taxes, duties and charges of any kind imposed by any federal,
state or local governmental entity (a) on any amounts payable by Myovant
hereunder, and (b) related to the Products, including without limitation the
branded prescription drug fee pursuant to 26 C.F.R. Parts 51 and 602; provided,
that, in no event shall Myovant pay or be responsible for any taxes imposed on,
or with respect to, Sunovion’s income, revenues, gross receipts, personnel or
real or personal property or other assets.
8.4Financial Records; Financial Audits. Sunovion will keep all financial records
relating to its use of the Escrow Fund and performance of the Services for a
period of [***] or as required by Applicable Laws, whichever is longer. Myovant,
or its independent auditors or representatives, may, at Myovant’s sole cost and
expense, during normal business hours, and upon reasonable notice, review and
inspect Sunovion’s financial records solely related to (a) Sunovion’s use of
funds from the Escrow Fund, and (b) the Service Charges and Pass-Through
Expenses invoiced to Myovant or paid by Myovant, in each case, for the purpose
of determining if use of the Escrow Fund and invoices submitted by Sunovion
reflect the terms and conditions agreed to under this Agreement. Myovant or its
independent auditors or representatives may conduct such financial audit no more
than one time per calendar year during the Term and for a period of twelve (12)
months thereafter, or more frequently for good cause. Myovant shall be
responsible for the cost of any such audit, except that, if the auditor
determines that Myovant has overpaid any amounts owed to Sunovion hereunder by
[***] ([***]) or more, Sunovion shall pay the costs and expenses of such audit,
and any overpaid amounts that are discovered, together with reasonable interest
on such overpaid amounts. The results of such audit shall be final and binding,
absent manifest error.
8.5Regulatory/Compliance Records; Regulatory/Compliance Audits. Sunovion shall
keep reasonable regulatory and compliance records relating to its performance of
the Services for a period of [***] after the end of performing such Services.
Myovant, or its independent auditors or representatives, may, no more than one
(1) time per calendar year, during normal business hours, and upon reasonable
notice, review and inspect Sunovion’s regulatory and compliance records relating
to Sunovion’s performance of the Services.
9.Confidentiality
9.1Obligations of Confidentiality. During the Term and thereafter, Receiving
Party agrees to (a) hold all Confidential Information in confidence and not,
directly or indirectly, publish, disseminate or otherwise disclose, deliver or
make available to any Third Party or Affiliates any Confidential Information,
except as expressly permitted in this Agreement or, with respect to Sunovion, to
the Sunovion Administrative Affiliate; provided that Sunovion may disclose
Confidential Information to DSP (i) upon receipt of prior
Confidential & Proprietary
Page 18

--------------------------------------------------------------------------------



written consent from Myovant, not to be unreasonably denied, or (ii) to the
extent such Confidential Information relates to obligations of Sunovion under
this Agreement; (b) use Confidential Information solely in furtherance of the
purpose of this Agreement, (c) treat Confidential Information with the same
degree of care that Receiving Party uses to protect its own confidential
information, but in no event with less than a reasonable degree of care, (d)
reproduce Confidential Information solely as necessary to further the purpose of
this Agreement, (e) provide Confidential Information through a
permission-controlled system to its employees on need-to-know basis solely to
the extent that such Confidential Information is reasonably necessary for
exercise of its rights or fulfillment of its obligations under this Agreement,
and (f) notify Disclosing Party upon discovery of any unauthorized use or
disclosure of any Confidential Information or any other breach of this Section 9
by Receiving Party and to cooperate with Disclosing Party in every reasonable
way to help Disclosing Party regain possession of the Confidential Information
and prevent its further unauthorized use.
9.2Exceptions. Receiving Party shall have no obligations of confidentiality and
non-use with respect to any Confidential Information which:
9.2.1is, or later becomes, generally available to the public or trade by the
use, publication or the like, through no fault of, or act, or failure to act on
the part of Receiving Party, as evidenced by the then existing publication or
other public dissemination of such information in written or other documentary
form;
9.2.2is obtained, after the Effective Date, by Receiving Party from a Third
Party on a non-confidential basis and such Third Party had the legal right to
disclose such Confidential Information to Receiving Party;
9.2.3is independently developed by the Receiving Party without reliance on
Disclosing Party’s Confidential Information, as evidenced by the contemporaneous
written records of Receiving Party that are maintained in the ordinary course of
business; or
9.2.4Receiving Party already knows prior to the date of any disclosure by
Disclosing Party, as evidenced by the contemporaneous written records of
Receiving Party that are maintained in the ordinary course of business.
9.3Disclosures Required by Law. In the event that Receiving Party is (a)
requested in any judicial or administrative proceeding or by any governmental or
regulatory authority to disclose any Confidential Information, Receiving Party
shall give Disclosing Party prompt notice of such request so that Disclosing
Party may seek an appropriate protective order, or (b) compelled by a judicial
or administrative proceeding or by any governmental or regulatory authority to
disclose any Confidential Information, in either case, Receiving Party shall
give Disclosing Party prompt prior written notice of such event and shall
furnish only that portion of such Confidential Information that is legally
required and shall exercise all reasonable efforts to obtain reliable assurance
that confidential treatment will be afforded to such Confidential Information.
9.4Work Product. Notwithstanding that Sunovion will be the Disclosing Party with
respect to the Work Product, (a) the Work Product shall be deemed to be the
Confidential Information of Myovant, and (b) Myovant shall be deemed to be the
“Disclosing Party” and Sunovion shall be deemed to be the “Receiving Party” with
respect thereto.
9.5Ownership. All Confidential Information is and will remain the sole and
exclusive property of Disclosing Party. Except for the limited right to use
Confidential Information solely in accordance with this Agreement, no ownership
interests, rights or licenses whatsoever, either express or implied, are granted
hereunder by Disclosing Party to Receiving Party under any patents or patent
applications, copyrights, trademarks, trade secrets, or other intellectual
property rights now or hereafter acquired, developed, or controlled by
Disclosing Party. Disclosing Party retains all rights and remedies afforded
under all patent, copyright, trade secret, and other Applicable Law for
protecting confidential, proprietary, or trade secret information.
Confidential & Proprietary
Page 19

--------------------------------------------------------------------------------



9.6Use of Name. Except as expressly provided herein, neither Party shall mention
or otherwise use the name, logo, or trademark of the other Party or any of its
Affiliates (or any abbreviation or adaptation thereof) in any publication, press
release, marketing and promotional material, or other form of publicity without
the prior written approval of such other Party in each instance. The
restrictions imposed by this Section 9.6 shall not prohibit either Party from
making any disclosure identifying the other Party that, in the opinion of the
disclosing Party’s counsel, is required by Applicable Law; provided, that such
Party shall submit the proposed disclosure identifying the other Party in
writing to the other Party as far in advance as reasonably practicable (and in
no event less than [***] prior to the anticipated date of disclosure) so as to
provide a reasonable opportunity to comment thereon.
9.7Publicity. Neither Party shall issue any other public announcement, press
release, or other public disclosure regarding this Agreement or its subject
matter without the other Party’s prior written consent, except for any such
disclosure that is, in the opinion of the disclosing Party’s counsel, required
by Applicable Law or the rules of a stock exchange on which the securities of
the disclosing Party are listed. In the event a Party is, in the opinion of its
counsel, required by Applicable Law or the rules of a stock exchange on which
its securities are listed to make such a public disclosure, such Party shall
submit the proposed disclosure in writing to the other Party as far in advance
as reasonably practicable so as to provide a reasonable opportunity to comment
thereon; provided, however, that the contents of any public announcement, press
release, or other public disclosure regarding this Agreement or its subject
matter that has been reviewed and approved by a Party may be re-released by the
other Party without the approving Party’s additional written consent for such
re-release.
9.8Injunctive Relief. Each Party agrees that (a) the Disclosing Party may be
irreparably injured by an impending or existing breach of this Section 9; (b)
money damages would not be an adequate remedy for any such breach; and (c) the
Disclosing Party will be entitled to seek equitable relief, including injunctive
relief and specific performance, without proof of damages or having to post a
bond, as a remedy for any such breach. Such injunctive relief shall be in
addition to any other rights or remedies to which the Disclosing Party may
otherwise be entitled.
10.OWNERSHIP; INVENTIONS; License Grant
10.1Ownership. Myovant shall own all: (a) materials, data, analyses, reports and
other work product related solely to a Product generated by Sunovion or its
subcontractors in connection with the Services, including the Government Pricing
Report (“Work Product”); and (b) all inventions (whether patentable or not),
improvements, developments and intellectual property rights, in each case, that
(i) are conceived, reduced to practice, made or authored by Sunovion or its
subcontractors (whether solely or jointly with Myovant) under this Agreement,
and (ii) relate solely to a Product (“Product Inventions”). All other ownership
rights shall be determined in accordance with United States patent laws.
10.2Assignment. Sunovion shall disclose all Work Product and Product Inventions
to Myovant promptly after they are conceived, reduced to practice, made or
authored. Sunovion hereby assigns (and shall cause its subcontractors to assign)
to Myovant all of Sunovion’s (and its subcontractors’) right, title and interest
in any and all Work Product and Product Inventions without any additional
consideration, and Sunovion shall assist (and shall cause its subcontractors to
assist) Myovant in the prosecution, maintenance and enforcement of such Product
Inventions, at Myovant’s reasonable expense. Sunovion shall require its
Affiliates, and its and their employees, consultants and subcontractors, to
assign to Sunovion all right, title and interest in any and all Work Product and
Product Inventions, and shall require each to assist Sunovion, in each case such
that Sunovion can fulfill its obligations under the foregoing assistance.
10.3Sunovion Property. Notwithstanding Section 10.1, Sunovion will retain all
right, title and interest in and to (a) all materials, data, analyses, reports
and other work product that do not solely relate to the Products and are
generated by or on behalf of Sunovion (whether alone or jointly with others)
under this Agreement, including any Project Plans prepared by or on behalf of
Sunovion, (b) all programs, methodologies, policies, processes, platforms,
technologies and other materials developed or licensed by Sunovion prior to
Confidential & Proprietary
Page 20

--------------------------------------------------------------------------------



or apart from performing the Services or its obligations under this Agreement
((a) and (b) collectively, the “Sunovion Property”), regardless of whether such
Sunovion Property is used in connection with Sunovion’s performance of the
Services or its obligations under this Agreement, and (c) any improvements and
modifications made by Sunovion to Sunovion Property.
10.4License Grant. Myovant hereby grants to Sunovion a non-exclusive license,
with the right to grant sublicenses solely to the extent that is necessary for
performing the Services in accordance with this Agreement, under any
intellectual property rights owned or controlled by Myovant, including with
respect to the Work Product, solely for Sunovion’s use in connection with its
performance of the Services. Except as otherwise expressly provided herein,
nothing in this Agreement is intended to grant to either Party any rights under
any intellectual property right of the other Party.
11.Representations, warranties and covenants
11.1Mutual. Each of the Parties hereby represent, warrant and covenant to the
other Party that:
11.1.1it is and will remain a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization.
11.1.2the execution and delivery of this Agreement has been authorized by all
requisite corporate action;
11.1.3this Agreement is and will remain a valid and binding obligation of it,
enforceable in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors;
11.1.4it is under no contractual or other obligation or restriction that is
inconsistent with its execution or performance of this Agreement;
11.1.5during the Term, it will not, directly or indirectly, enter into any
agreement, either written or oral, that would constitute an actual conflict with
its responsibilities under this Agreement;
11.1.6it, its Affiliates, and each of their respective officers, directors,
employees and subcontractors, as applicable: (a) have not been debarred and are
not subject to a pending debarment, and will not use in any capacity in
connection with the Services, any person who has been debarred or is subject to
a pending debarment, pursuant to section 306 of the Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §335a, (b) are not ineligible to participate in any
federal procurement or non-procurement programs or any “Federal Health Care
Programs” (as that term is defined in 42 U.S.C. 1320a-7b(f)), including, but not
limited to, Medicare, Medicaid, or TRICARE (c) are not included on the List of
Excluded Individuals and Entities maintained by the Department of Health and
Human Services Office of Inspector General (“OIG”) or the General Services
Administration’s System for Award Management exclusion database (d) are not
disqualified by any government or regulatory agencies from performing specific
services, and are not subject to a pending disqualification proceeding
(collectively “Excluded”) (in the event that a Party, during the term of this
Agreement, is or becomes Excluded (the “Excluded Party”), the other Party may
terminate this Agreement immediately without further obligation upon written
notice to the Excluded Party); and
11.1.7it, its Affiliates, and each of their respective officers, directors,
employees and subcontractors, as applicable, have not been convicted of a
criminal offense related to the provision of healthcare items or services, and
are not subject to any such pending action.
Each Party will promptly notify the other Party if it, its Affiliates or any of
their respective officers, directors, employees and subcontractors, as
applicable, are or become subject to the foregoing, or if any action, suit,
claim, investigation, or proceeding relating to the foregoing is pending, or to
the best of such Party’s knowledge, is threatened. The non-breaching Party shall
have the right to immediately terminate this Agreement if the representation and
warranties in Section 11.1.6 is or becomes untrue.
Confidential & Proprietary
Page 21

--------------------------------------------------------------------------------



11.2.Sunovion. Sunovion hereby represents, warrants and covenants to Myovant
that:
11.2.1it will perform the Services in accordance with Applicable Law;
11.2.2it will ensure that any Product Contracts include obligations with respect
to compliance with laws (or a right to indemnification for a counterparty’s
failure to comply with laws) and obligations of confidentiality no less
restrictive than those included in this Agreement, subject to any customary
qualifications ordinarily applied to such obligations;
11.2.3it will not employ or contract with any individual or entity to perform
any of the Services under this Agreement who is debarred, disqualified,
excluded, or otherwise sanctioned by any local state, federal, or international
governmental body, or is subject to an administrative, civil, or criminal
proceeding which could result in such sanctions by a governmental body; and
11.2.4it has obtained and will maintain, at all times during the Term, the
required licenses, permits and authorizations necessary to perform the Services
and/or commercialize the Products in the Territory.
11.3Myovant. Myovant hereby represents, warrants, and covenants to Sunovion
that:
11.3.1it will perform its obligations in furtherance of the Services in
accordance with Applicable Law;
11.3.2it will provide current, accurate and complete sales and pricing data
under the Myovant Government Contracts, Myovant Market Access Contracts, Myovant
Specialty Distributor Contracts, and Myovant GPO/IDN Contracts or otherwise to
Sunovion for purposes of Sunovion’s performance of the Services;
11.3.3it will obtain and maintain, at all times during the Term, the required
licenses necessary to commercialize the Products in the Territory;
11.3.4the Products (a) are free from defect in design, material and workmanship,
(b) are manufactured and commercialized in compliance with Applicable Law,
including in accordance with cGMP, (c) have been approved by FDA prior to sale,
(d) are not articles which may not be introduced into interstate commerce, (e)
are not infringing upon the patents, trademarks or other intellectual property
rights of any Third Party, and (f) comply with all traceability aspects of the
DSCSA;
11.3.5[***];
11.3.6[***];
11.3.7[***]; and
11.3.8[***].
[***].
12.INDEMNIFICATION; LIMITATION OF LIABILITY
12.1Indemnification by Sunovion. Sunovion agrees to indemnify, defend and hold
Myovant, its Affiliates, and its and their respective officers, directors,
employees, subcontractors, and agents (collectively, the “Myovant Indemnitees”)
harmless from and against any and all Losses resulting from any Claims by a
Third Party to the extent such Claim results from, arises from or out of,
relates to, is in the nature of, or is caused by (a) any non-compliance of any
federal, state or local governmental laws, rules, regulations or statutes by a
3PL Provider that is a party to a 3PL Contract, where such non-compliance
relates to such 3PL Provider’s failure to hold all necessary licenses, permits,
and authorizations necessary to provide the 3PL
Confidential & Proprietary
Page 22

--------------------------------------------------------------------------------



Services or otherwise damages Myovant, (b) a breach of any representation,
warranty or covenant of Sunovion set forth anywhere in this Agreement, (c)
disputes that result from Sunovion exercising its final decision-making
authority set forth in Section 7.2(a); provided that if such dispute results
from the JGC’s final decision-making authority set forth in Section 7.2(b), then
the Parties shall negotiate in good faith an appropriate allocation of
responsibility under the circumstances, (d) any recall, quarantine, warning or
withdrawal of any Product solely caused by Sunovion’s performance of the
Services, (e) government pricing calculations performed by Sunovion on behalf of
Myovant in connection with the GPR Services solely to the extent such
calculations were not performed in accordance with Sunovion’s government price
calculation methodologies approved in writing by Myovant, and (f) the
negligence, gross negligence or willful misconduct of Sunovion in connection
with this Agreement; except, in each case (clauses (a) through (f)), to the
extent that such Losses (or part thereof) results from a Claim that is an
indemnifiable event pursuant to Section 12.2, in which case Myovant shall
indemnify the Sunovion Indemnitees for such Losses (or part thereof) in
accordance with Section 12.2.
12.2Indemnification by Myovant. Myovant agrees to indemnify, defend and hold
Sunovion, its Affiliates, and its and their respective officers, directors,
employees, permitted subcontractors and permitted agents (collectively, the
“Sunovion Indemnitees”) harmless from and against any and all Losses resulting
from any Claims by a Third Party to the extent such Claim results from, arises
from or out of, relates to, is in the nature of, or is caused by (a) death of,
or bodily injury to, any person on account of the use of any Product, (b)
disputes that arise between Myovant and a Market Access Customer, Government
Entity, Specialty Distributor or a GPO or IDN that is not a Sunovion GPO or
Sunovion IDN that relate to a Myovant Market Access Contract, Myovant Government
Contract, Myovant Specialty Distributor Contract or a Myovant GPO/IDN Contract,
respectively, (c) disputes that result from Myovant exercising its final
decision-making authority set forth in Section 7.2(c); provided that if such
dispute results from the JGC’s final decision-making authority set forth in
Section 7.2(b), then the Parties shall negotiate in good faith an appropriate
allocation of responsibility under the circumstances; (d) any recall,
quarantine, warning or withdrawal of any Product not solely caused by Sunovion’s
performance of the Services, (e) government pricing calculations performed by
Sunovion on behalf of Myovant in connection with the GPR Services; provided that
such calculations were performed by Sunovion in accordance with Sunovion’s
government price calculation methodologies approved in writing by Myovant, (f) a
breach of any representation, warranty or covenant of Myovant set forth in this
Agreement, and (g) the negligence, gross negligence or willful misconduct of
Myovant in connection with this Agreement; except, in each case (clauses (a)
through (g)), to the extent that such Losses (or part thereof) results from a
Claim that is an indemnifiable event pursuant to Section 12.1, in which case
Sunovion shall indemnify the Myovant Indemnitees for such Losses (or part
thereof) in accordance with Section 12.1.
12.3Indemnification Procedure. The indemnifying party’s agreement and obligation
to indemnify, defend and hold the other harmless is conditioned on the
indemnified party:
12.3.1promptly providing written notice to the indemnifying party of any Claim
resulting from, arising from or out of, relating to, in the nature of, or caused
by the indemnified activities set forth in Section 12.1 and Section 12.2, at
most within [***] after becoming aware of such Claim; provided that failure to
provide prompt notice will relieve the indemnifying party of its indemnification
obligations only to the extent that indemnifying party has been materially
prejudiced as a result of such failure;
12.3.2permitting the indemnifying party to assume full responsibility to select
its choice of counsel, investigate, prepare for and defend against any such
Claim; provided that the indemnified party shall have the right to retain
separate legal counsel and participate in any defense of any Claim at its own
expense;
12.3.3reasonably assisting the indemnifying party, at the indemnifying party’s
reasonable expense, in the investigation of, preparation for, and defense of any
such Claim; and
12.3.4not compromising or settling such Claim without the indemnifying party’s
written consent.
Confidential & Proprietary
Page 23

--------------------------------------------------------------------------------



The indemnifying party may not, without the indemnified party’s written consent,
compromise or settle any Claim resulting from, arising from or out of, relating
to, in the nature of, or caused by the indemnified activities set forth in
Section 12.1 and Section 12.2 if such compromise or settlement admits liability
on behalf of or imposes any restrictions or obligations on the indemnified
party. The indemnifying party shall make quarterly payments to the indemnified
parties for any documented Losses resulting from such Claim.
12.4.Limitations of Liability.
12.4.1EXCEPT WITH REGARD TO DAMAGES ARISING FROM A PARTY’S (A) BREACH OF SECTION
9 (CONFIDENTIALITY), (B) OBLIGATIONS UNDER SECTION 12.1 (INDEMNIFICATION BY
SUNOVION) AND SECTION 12.2 (INDEMNIFICATION BY MYOVANT), (C) FAILURE TO COMPLY
WITH APPLICABLE LAW, (D) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND (E) FRAUD,
IN NO EVENT SHALL A PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
CONSEQUENTIAL, INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE, AND SPECIAL DAMAGES.
12.4.2EXCEPT WITH REGARD TO LOSSES ARISING FROM A PARTY’S (A) BREACH OF SECTION
9 (CONFIDENTIALITY), (B) OBLIGATIONS UNDER SECTION 12.1 (INDEMNIFICATION BY
SUNOVION) AND SECTION 12.2 (INDEMNIFICATION BY MYOVANT), (C) FAILURE TO COMPLY
WITH APPLICABLE LAW, (D) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND (E) FRAUD,
IN NO EVENT SHALL SUNOVION’S LIABILITY FOR LOSSES IN CONNECTION WITH THIS
AGREEMENT EXCEED [***] THE SERVICE CHARGES ACTUALLY PAID BY MYOVANT TO SUNOVION
UNDER THIS AGREEMENT DURING THE [***] PERIOD PRECEDING THE EVENT GIVING RISE TO
SUCH LOSSES.
12.4.3NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, (A) SUNOVION
SHALL NO LIABILITY FOR THIRD PARTY CLAIMS ARISING OUT OF GOVERNMENT PRICING
CALCULATIONS PERFORMED BY SUNOVION ON BEHALF OF MYOVANT UNDER THIS AGREEMENT;
PROVIDED THAT SUCH CALCULATIONS WERE PERFORMED BY SUNOVION IN ACCORDANCE WITH
SUNOVION'S GOVERNMENT PRICE CALCULATION METHODOLOGIES APPROVED IN WRITING BY
MYOVANT, AND (B) TO THE EXTENT ANY PRODUCTS ARE LOST OR DAMAGED WHILE IN THE
CUSTODY OF A 3PL PROVIDER, THE TERMS OF SECTION 6.1 SHALL APPLY AND MYOVANT
HEREBY AGREES TO THE LOSS AND DAMAGE LIMITATIONS SET FORTH IN THE APPLICABLE
CONTRACT BETWEEN SUNOVION AND SUCH 3L PROVIDER.
13.INSURANCE
13.1Myovant Insurance. Myovant shall (a) maintain (i) general liability
insurance including premises and operations, broad form property damage,
independent contractors, and contractual liability covering its obligations
under this Agreement, with a combined single limit of not less than [***] on a
per occurrence and aggregate basis, and (ii) product liability insurance
including contractual liability for all products and completed operations and
any work supplied pursuant to the terms and conditions of this Agreement, not
less than [***] on a per occurrence and aggregate basis, and (b) add Sunovion as
an additional insured to all of the above state policies.
13.2Sunovion Insurance. Sunovion shall (a) maintain (i) general liability
insurance including premises and operations, broad form property damage,
independent contractors, and contractual liability covering its obligations
under this Agreement, with a combined single limit of not less than [***] on a
per occurrence and aggregate basis, and (ii) product liability insurance
including contractual liability for all products and completed operations and
any work supplied pursuant to the terms and conditions of the Agreement, no less
than [***] on a per occurrence and aggregate basis, and (b) add Myovant as an
additional insured to all of the above stated policies.
Confidential & Proprietary
Page 24

--------------------------------------------------------------------------------



13.3Claims-Made Policies. If any of the above stated policies are on a
claims-made basis, then the insured party shall maintain such policy in effect
through a period of not less than [***] following the termination or expiration
of this Agreement.
14.TERM; TERMINATION
14.1Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to the terms of this Agreement, shall
continue in full force and effect for [***] (the “Initial Term”). Thereafter,
this Agreement will automatically extend for additional [***] (each, a “Renewal
Term”, each Renewal Term collectively with the Initial Term, the “Term”), unless
either Party provides the other Party written notice of non-renewal of this
Agreement not later than [***] prior to the expiration of the Initial Term or
then current Renewal Term, in which case this Agreement shall terminate upon the
expiration of the Initial Term or then current Renewal Term.
14.2Termination by for Material Breach. Either Party may terminate this
Agreement upon [***] prior written notice to the other Party if the other Party
materially breaches this Agreement and fails to cure the breach during such
notice period.
14.3Termination for Insolvency. Subject to applicable bankruptcy laws, either
Party may terminate this Agreement effective immediately in the event that the
other Party: (a) has become insolvent (defined as such Party being subject to a
voluntary or involuntary bankruptcy petition which is not dismissed ) or has
been dissolved or liquidated, has filed itself a petition, case or other
proceeding under the applicable bankruptcy laws relating to bankruptcy,
dissolution, liquidation, winding up or reorganization; (b) makes a general
assignment for the benefit of creditors; or (c) has a receiver, custodian,
trustee or other person exercising similar functions appointed for all or
substantially all of its assets.
14.4Termination upon Change in Law. Upon the enactment, promulgation,
rescission, modification, or interpretation (by a competent judiciary or
regulatory authority) of any state or federal law or regulation after the
Effective Date, which (a) materially adversely affects the manner in which
either Party is obligated to perform under this Agreement; (b) renders this
Agreement or any provision hereof illegal or unenforceable; (c) has the effect
of requiring any material terms applicable under this Agreement to be extended
or offered to any Third Parties; or (d) imposes additional payment obligations
or costs to either Party, the affected Party may, in each case, after good faith
discussion with the other Party in an attempt to resolve any issues to the
mutual satisfaction of the Parties, terminate this Agreement.
14.5Termination for Change of Control. In the event of a Change of Control of
either Party, the other Party may terminate this Agreement upon [***] prior
written notice to the Party that underwent a Change of Control (or its
successor).
14.6Termination by Myovant.
14.6.1Upon written notice to Sunovion, Myovant may terminate this Agreement if
Sunovion has not [***] at rates that are [***] by the date that is [***] after
the Effective Date; provided that prior to any such termination by Myovant, the
Parties will cooperate in good faith to identify and negotiate in good faith the
execution of alternative services that may be provided to Myovant by Sunovion in
lieu of such termination at the discretion of Myovant; provided, further, that
if Sunovion fulfils all of its obligations pursuant to Section 4.2.1 before
Myovant terminates this Agreement pursuant to this Section 14.6.1, then Myovant
shall no longer have the right to terminate this Agreement pursuant to this
Section 14.6.1.
14.6.2Upon written notice to Sunovion, Myovant may terminate this Agreement if
(a) [***] provide feedback to Sunovion that the [***] definitively cannot be
added to the Material Wholesaler Contracts [***], (b) Sunovion has failed to
[***], or (c) the [***] software configurations required by Sections 4.3.2 and
4.5.1 are not completed by [***] and, as a result, Sunovion is unable to perform
the related Services; provided that prior to any such termination by Myovant,
the Parties will cooperate in good faith to identify
Confidential & Proprietary
Page 25

--------------------------------------------------------------------------------



and negotiate in good faith the execution of alternative services that may be
provided to Myovant by Sunovion in lieu of such termination at the discretion of
Myovant; provided, further, that if Sunovion (i) [***], or (ii) substantially
completes the [***] software configurations, as applicable, such that Sunovion
is able to perform the related Services, in either case, before Myovant
terminates this Agreement pursuant to this Section 14.6.2, then Myovant shall no
longer have the right to terminate this Agreement pursuant to this Section
14.6.2.
14.6.3Myovant may terminate this Agreement as follows: (a) for any reason upon
[***] prior written notice, provided that such termination shall only be
effective upon the expiration of such [***] notice period if Sunovion has
received the Break-Up Fee; or (b) only with respect to the Women’s Health
Product or Prostate Cancer Product upon [***] prior written notice, provided
that (i) [***], and (ii) such termination shall only be effective upon the
expiration of such [***] notice period if Sunovion has received the Break-Up
Fee.
14.7Effect of Termination or Expiration.
14.7.1Upon expiration of this Agreement or termination of this Agreement for any
reason, neither Myovant nor Sunovion will have any further obligations under
this Agreement, except that:
(a)any liabilities, to the extent that Myovant is liable, that relate to the
Services provided before the termination or expiration this Agreement shall be
the responsibility of Myovant even if claims for such liabilities are first made
after the termination or expiration this Agreement;
(b)each Party will promptly return to the other Party all Confidential
Information and all copies of Confidential Information associated with this
Agreement, provided that each Party may retain one copy of Confidential
Information to determine its obligations hereunder, provided such Party’s
obligations set forth in Section 9 shall continue to apply to such retained
copy; and
(c)Sunovion shall (i) use Commercially Reasonable Efforts to remove the Products
from Sunovion GPO/IDN Contracts, Sunovion Wholesaler Contracts, and Sunovion 3PL
Contracts in a timeframe agreed upon by the JGC and shall cooperate with and
provide information to Myovant, in a form reasonably requested by Myovant,
solely to the extent needed for Myovant to fulfill its ongoing obligations under
and in compliance with Applicable Laws, any Myovant Government Contracts,
Myovant GPO / IDN Contracts, Myovant Market Access Contracts, and Myovant
Specialty Distributor Contracts, and (ii) upon Myovant’s request, provide, at
Myovant’s expense which shall be agreed upon by the Parties in good faith,
reasonable assistance to transition the Services to Myovant or its designee;
(d)with respect to any termination by Sunovion under Section 14.5, Sunovion
shall, at the request of Myovant (i) continue to perform the Services under this
Agreement for a period of up to [***] after the date such termination became
effective, provided that Myovant continues to perform its obligations under this
Agreement, including making all payments due under Section 8, and (ii) provide,
at Myovant’s expense which shall be agreed upon by the Parties in good faith,
reasonable assistance to transition the Services to Myovant or its designee;
(e)the terms and conditions under Sections 1 (Definitions), 8.2 (Fees; Invoices;
Payments), 8.3 (Taxes), 9 (Confidentiality), 10 (Ownership; Inventions), 12
(Indemnification; Limitation of Liability), 14.7 (Effect of Termination or
Expiration) and 15 (Miscellaneous) will survive any such termination or
expiration of this Agreement.
14.7.2Upon notice of termination of this Agreement by Sunovion pursuant to
Section 14.5 following a Change of Control of Myovant, or by Myovant pursuant to
Section 14.6.3, Myovant shall pay to Sunovion, prior to the effective date of
such termination, a break-up fee of (a) [***] ([***]), if this Agreement is
terminated within [***] of the Effective Date, or (b) [***] ([***]), if this
Agreement is terminated later
Confidential & Proprietary
Page 26

--------------------------------------------------------------------------------



than [***] after the Effective Date and before [***] of the Effective Date
(each, (a) and (b), a “Break-Up Fee”); provided, that if Myovant terminates this
Agreement solely with respect to one (1) of the Products pursuant to Section
14.6.3(b), Myovant shall only be obligated to pay [***] ([***]) of the Break-Up
Fee; provided further, that, if Myovant subsequently terminates this Agreement
with respect to the remaining Product, Myovant shall be obligated to pay [***]
([***]) of the Break-Up Fee. For the avoidance of doubt, there is no Break-Up
Fee if this Agreement is terminated, in its entirety or with respect to one (1)
of the Products, later than [***] after the Effective Date.
15.MISCELLANEOUS
15.1Publicity. Neither Party may use the other Party’s name or company artwork
(for example, logo) on a website or in any form of advertising, promotion or
publicity, including press releases, without the prior written consent of the
other Party. This term does not restrict a Party’s ability to use the other
Party’s name in filings with the United States Securities and Exchange
Commission or foreign equivalent, the United States Food and Drug
Administration, or other governmental agencies, or when required by law to make
a public disclosure.
15.2Notices. All notices must be in writing and sent to the address for the
recipient set forth below or at such other address as the recipient may specify
in writing under this procedure. All notices must be given (a) by personal
delivery, with receipt acknowledged, or (b) by first class, prepaid certified or
registered mail, return receipt requested, or (c) by prepaid national express
delivery service. Notices will be effective upon receipt or at a later date
stated in the notice.

If to SUNOVION:

If to MYOVANT:


Sunovion Pharmaceuticals Inc.
84 Waterford Drive
Marlborough, MA 01752
Attn: President and CEO
Myovant Sciences GmbH
c/o Myovant Sciences, Inc.
2000 Sierra Point Parkway
Brisbane, CA 94405
Attn: President and CFO
With a copy to:
Sunovion Pharmaceuticals Inc.
84 Waterford Drive
Marlborough, MA 01752
Attn: General Counsel
With a copy to:
Myovant Sciences GmbH
c/o Myovant Sciences, Inc.
2000 Sierra Point Parkway
Brisbane, CA 94405
Attn: General Counsel


With a copy to (which shall not constitute notice):


Reed Smith LLP
506 Carnegie Center
Suite 300
Princeton, NJ 08540-7839
Attn: Diane Frenier



15.3Assignment. Neither Party will assign, transfer or otherwise dispose of this
Agreement in whole or in part to any Third Party without the prior written
consent of the other Party; provided that (i) Myovant may assign this Agreement
without such consent, in whole or in part, to any Affiliate, and (ii) Sunovion
may assign this Agreement without such consent to the Sunovion Administrative
Affiliate; provided further that such Affiliate remains an Affiliate of the
assigning Party during the Term. Any successor or assignee of rights or
obligations permitted hereunder must, in writing to the other Party, expressly
assume performance
Confidential & Proprietary
Page 27

--------------------------------------------------------------------------------



of such rights or obligations. Any permitted assignment will be binding on the
successors of the assigning Party. No assignment will relieve either Party of
the performance of any accrued obligation that such Party may then have under
this Agreement. This Agreement shall be binding upon, and inure to the benefit
of the Parties and their respective legal representatives, heirs, successors and
permitted assigns. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 15.3 will be null, void and of no legal
effect.
15.4Change of Control.
15.4.1Each Party (or its successor) shall provide the other Party with written
notice of any Change of Control within [***] following the closing date of such
transaction.
15.4.2If: (a) Myovant undergoes a Change of Control and Sunovion does not
terminate this Agreement pursuant to Section 14.5, or (b) Sunovion undergoes a
Change of Control and Myovant does not terminate this Agreement pursuant to
Section 14.5, then, in each case, the Party that undergoes a Change of Control
shall (i) ensure that all activities performed by or on behalf of such Party for
the benefit of its successor are kept separate from the activities performed
under or in connection with this Agreement; and (ii) establish and cause its
applicable Affiliates to establish reasonable internal safeguards that prevent
any Confidential Information of the other Party from being utilized for the
benefit of the successor of the Party that undergoes a Change of Control.
15.5Independent Contractor. All Services will be rendered by Sunovion as an
independent contractor of Myovant for federal, state and local income tax
purposes and for all other purposes. Neither Party will represent itself to be a
partner or joint venturer of or with the other Party.
15.6Severability; Reformation. If for any reason a court of competent
jurisdiction finds any provision of this Agreement or any portion of such a
provision to be invalid or unenforceable, such provision will be reformed to the
extent required to make the provision valid and enforceable to the maximum
extent permitted by Applicable Law.
15.7Entire Agreement. This Agreement, including the attached Exhibits, each of
which is incorporated herein, constitutes the entire agreement between the
Parties with respect to the specific subject matter of this Agreement, and
supersedes all negotiations, prior discussions, agreements or understandings,
whether written or oral, with respect to the subject matter hereof.
15.8Force Majeure. Nonperformance of either Party shall be excused to the extent
that such performance is rendered impossible by fire, flood, earthquake, mass
disaster, governmental acts, orders or restrictions, terrorism, epidemic,
pandemic, or any other reason where failure to perform is beyond the reasonable
control of the non-performing Party and is not caused by the non-performing
Party’s negligence. If any condition contemplated by this Section 15.8 shall
continue for a period of [***], the non-breaching Party shall have the option of
terminating this Agreement and, in such event, neither Party shall incur any
liability for performance or payment other than for the Services satisfactorily
provided up to and including the date of termination.
15.9Waiver and Amendments. The failure of any Party to insist on the performance
of any obligation hereunder will not be deemed to be a waiver of such
obligation. No waiver of any term, provision or condition of this Agreement in
any one or more instances will be deemed to be or construed as a further or
continuing waiver or a waiver of any other term, provision or condition of this
Agreement. No waiver, modification, release or amendment of any term, provision
or condition of this Agreement (including the attached Exhibits) will be valid
or effective unless evidenced by an instrument in writing executed by an officer
authorized to execute such waiver, modification, release or amendment.
15.10Governing Law. The validity, interpretation and enforcement of this
Agreement, matters arising out of or related to this Agreement or its making,
performance or breach, and related matters shall be governed by
Confidential & Proprietary
Page 28

--------------------------------------------------------------------------------



the laws of the State of Delaware without reference to choice of law doctrine.
The Parties expressly reject any application to this Agreement of (a) the United
Nations Convention on Contracts for the International Sale of Goods, and (b) the
1974 Convention on the Limitation Period in the International Sale of Goods, as
amended by that certain Protocol, done at Vienna on April 11, 1980.
15.11Dispute Resolution.
15.11.1Subject to Section 7.2 and 7.3, if a dispute arises between the Parties
in connection with or relating to this Agreement, including disputes that arise
within the scope of the JGC, or any document or instrument delivered in
connection herewith (a “Dispute”), it shall be resolved pursuant to this Section
15.11. Any Dispute shall first be referred to the Chief Executive Officers of
the Parties, who shall confer in good faith on the resolution of the issue. Any
final decision mutually agreed to by the Chief Executive Officers shall be
conclusive and binding on the Parties. If the Chief Executive Officers are not
able to agree on the resolution of any such issue within [***] (or such other
period of time as mutually agreed by the Chief Executive Officers) after such
issue was first referred to them, then, either Party may, by written notice to
the other Party, submit such Dispute to non-binding mediation. In the event that
non-binding mediation is unable to resolve such Dispute, a Party shall submit
such Dispute to binding arbitration in accordance with Section 15.11.2.
If any Dispute has not been resolved by good faith negotiations between the
Parties pursuant to Section 15.11.1, then the Parties shall endeavor to settle
the dispute by submitting the matter to binding arbitration by the American
Arbitration Association (“AAA”) in New York, New York. Such arbitration may be
conducted under the commercial rules then in effect for the AAA except as
provided herein. All such proceedings shall be held in English and a transcribed
record prepared in English. Each Party shall choose one (1) arbitrator within
[***] of receipt of notice of the intent to arbitrate. Such arbitrators shall
thereafter choose a third arbitrator within [***] of their appointment. Any
arbitrator chosen by the Parties or arbitrators will not have a material
financial interest in any Party and will have significant experience with the
arbitration of similar large, complex, commercial disputes between
pharmaceutical companies. Each Party in any arbitration proceeding commenced
hereunder shall bear such Party’s own costs and expenses (including expert
witness and attorneys’ fees) of investigating, preparing and pursuing such
arbitration claim. Nothing in this Agreement shall be deemed as preventing
either Party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
the dispute as necessary to protect either Party’s name, intellectual property
or Confidential Information. If the Dispute involves scientific or technical
matters, any arbitrator chosen hereunder shall have educational training and/or
experience sufficient to demonstrate a reasonable level of knowledge in the
applicable field. The award rendered by the arbitrators with respect to such
Dispute shall be written, final and non-appealable, and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The existence and contents of the arbitration shall be kept
confidential by each Party except to the extent that disclosure may be required
to fulfil a legal duty, protect or pursue a legal right, or enforce or challenge
an award in legal proceedings.


Confidential & Proprietary
Page 29

--------------------------------------------------------------------------------



15.12Headings. This Agreement contains headings only for convenience and the
headings do not constitute a form or part of this Agreement, and should not be
used in the construction of this Agreement.
15.13Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original, and all of which together will
constitute one and the same instrument.


[Signature Page to Follow]




Confidential & Proprietary
Page 30


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the Effective Date.

Sunovion Pharmaceuticals Inc.Myovant Sciences, GmbHBy:
/s/ Thomas E. Gibbs
By:/s/ Slava RakovName:
Thomas E. Gibbs
Name:Slava RakovTitle:SVP, Chief CommercialTitle:Director and VP Medical Affairs









Exhibit A — 3PL
Exhibit B — WHOLESALER, GPO, AND IDN SERVICES
Exhibit C — MAAD SERVICES
Exhibit D — CONTRACTING SERVICES
Exhibit E — RCP SERVICES
Exhibit F — GPR SERVICES
Exhibit G — REGULATORY SERVICES
Exhibit H — TRAINING SERVICES
Exhibit I — SUNOVION REPORTS
Exhibit J – MAAD Customer Targets
Schedule 5.4.1 – BUSINESS TERMS
Schedule 6.3.1 – PROJECT PLAN TEMPLATE
Schedule 6.3.3 – DASHBOARD TEMPLATE






Confidential & Proprietary    
Page 31

--------------------------------------------------------------------------------



Exhibit A — 3PL SERVICES
To the extent that Sunovion is able to add a Product to the 3PL Contract(s), 3PL
Services shall include the following obligations:
1.Communication Activities. Upon request by a 3PL Provider, Sunovion shall
facilitate communication between Myovant and such 3PL Provider to which Products
have been consigned.
2.Additional 3PL Service Activities. Sunovion shall perform any other services
(which may result in additional fees being added to this Agreement, subject to
customary, good faith negotiation) that are agreed upon in writing by the
Parties from time to time.


Confidential & Proprietary    
Page 32


--------------------------------------------------------------------------------



Exhibit B — WHOLESALER, GPO, AND IDN SERVICES
With respect to the Products, the Wholesaler, GPO and IDN Services shall include
the following obligations:
1.Order Management. Sunovion shall manage and process all orders (and
adjustments thereto) for the Products from Market Access Customers, Wholesalers,
Specialty Distributors, GPOs, and IDNs (or downstream GPO member or IDN that
ordered Product pursuant to an applicable GPO/IDN Contract) in accordance with
the terms and conditions of the applicable Sunovion Wholesaler Contract, Myovant
Specialty Distributor Contract, or GPO/IDN Contract. Such order management and
processing shall consist of (a) the necessary interaction with the applicable
Wholesaler, Specialty Distributor, GPO, or IDN (or downstream GPO member or IDN)
to process orders, (b) causing the shipment of the Products to the applicable
Wholesaler, Specialty Distributor, GPO or IDN (or downstream GPO member or IDN)
via a 3PL Provider, and (c) submission of invoices to an applicable Wholesaler,
Specialty Distributor, GPO, or IDN (or downstream GPO member or IDN) for such
Products.
2.Payment Management. Upon Sunovion’s receipt of payment from a Market Access
Customer, Wholesaler, Specialty Distributor, GPO, or IDN (or downstream GPO
members or IDNs) for an applicable Product invoice, Sunovion shall promptly
transfer such amount to the Escrow Fund.
3.Product Return Management. Sunovion shall process returns of the Products from
Market Access Customers, Wholesalers, Specialty Distributors, GPOs, and IDNs (or
downstream GPO members or IDNs) in accordance with the terms and conditions of
the applicable Sunovion Wholesaler Contract, Myovant Specialty Distributor
Contract, or GPO/IDN Contract.
4.Quality Complaints and Adverse Event Reporting. Sunovion shall communicate all
quality complaints and adverse event reports related to a Product received by
Sunovion in connection with a Sunovion Wholesaler Contract, Myovant Specialty
Distributor Contract, Myovant Market Access Contract, or GPO/IDN Contract to
Myovant or Myovant’s designee in a timely manner consistent with Applicable Law
and any other policies and procedures agreed upon by the Parties.
5.Additional Wholesaler, GPO and IDN Service Activities. Sunovion shall perform
any other services (which may result in additional fees being added to this
Agreement, subject to customary, good faith negotiation) that are agreed upon in
writing by the Parties from time to time.


Confidential & Proprietary    
Page 33


--------------------------------------------------------------------------------



Exhibit C — MAAD SERVICES
With respect to the Products, the MAAD Services shall include the following
obligations:
1.Management of MAAD Customer Targets. Sunovion shall, or shall cause its
Account Directors to, subject to Section 2.3.11, with input from Myovant’s
market access leadership team and Myovant’s pricing and contracting committee,
and the JGC, (a) manage relationships with the MAAD Customer Targets by (i)
organizing meetings with such MAAD Customer Targets, and (ii) presenting the
Myovant Promotional Materials to and coordinating reactive Myovant medical
science liaison activities with such MAAD Customer Targets pursuant to
procedures determined by the JGC, and (b) where necessary to obtain coverage of
the Products, use Commercially Reasonable Efforts to negotiate discount
arrangements for such MAAD Customer Targets that are consistent with the
Business Terms.
2.Customer Target Contract Negotiation. Upon direction by Myovant, and in
coordination with Myovant market access, legal, and other appropriate personnel
as agreed upon by the Parties, Account Directors shall facilitate negotiation of
the key terms of contracts with the MAAD Customer Targets on behalf of Myovant
consistent with the Business Terms; provided that Sunovion shall use
Commercially Reasonable Efforts to use the contract template provided by Myovant
and to implement the Business Terms; provided, further that, Sunovion shall
notify Myovant if use of such contract template or implementation of the
Business Terms is not feasible and Myovant shall have the right to review and
approve the final template utilized.
3.Incentive Program. Sunovion shall, in collaboration with Myovant and the JGC,
establish and execute an appropriate incentive-based program to encourage the
Account Directors to achieve certain milestones or objectives that are in-line
with the Business Terms.
4.Escalation Procedures. Subject to Section 7.1, Sunovion shall, with advice and
guidance from Myovant, develop, or cause a Third Party to develop, a mechanism
to permit Account Directors to escalate to Myovant’s pricing and contracting
committee proposed instances of deviation from the Business Terms.
5.Additional MAAD Service Activities. Sunovion shall perform any other services
(which may result in additional fees being added to this Agreement, subject to
customary, good faith negotiation) that are agreed upon in writing by the
Parties from time to time.


Confidential & Proprietary    
Page 34


--------------------------------------------------------------------------------



Exhibit D — CONTRACTING SERVICES
Contracting Services shall include the following obligations with respect to
Products:
1.Market Access Contract Management. Upon direction by Myovant, Sunovion shall,
subject to final review and approval by Myovant, facilitate execution of Myovant
Market Access Contracts on behalf of Myovant that are consistent with the
Business Terms; provided that Sunovion shall use the contract template provided
by Myovant; provided further that Sunovion shall notify Myovant if use of such
contract template is not feasible. In connection with the foregoing, Sunovion
shall reasonably coordinate with Myovant market access, legal, and other
appropriate personnel as agreed upon by the Parties. For the avoidance of doubt,
each contract for which Sunovion provides Contracting Services shall be executed
by Myovant and the applicable Market Access Customer.
2.System Coordination. Sunovion shall incorporate the necessary information from
each of the Myovant Market Access Contracts, Myovant Government Contracts,
Myovant Special Distributor Contracts, and Myovant GPO/IDN Contracts into the
necessary Sunovion systems (and shall ensure that necessary information from
each of the Sunovion contracts related to Products, including Sunovion
Wholesaler Contracts, 3PL Contracts, and Sunovion GPO/IDN Contracts, are
appropriately incorporated into the appropriate Sunovion systems) to facilitate
performance of the RCP Services and GPR Services; and
3.Additional Contracting Service Activities. Sunovion shall perform any other
services (which may result in additional fees being added to this Agreement,
subject to customary, good faith negotiation) that are agreed upon in writing by
the Parties from time to time.


Confidential & Proprietary    
Page 35


--------------------------------------------------------------------------------



Exhibit E — RCP SERVICES
RCP Services shall include the following obligations with respect to the
Products:
1.RCP Payment Validation. Sunovion shall validate all invoices for RCP Payments
received from Market Access Customers, GPOs, IDNs, Wholesalers, Specialty
Distributors, 3PL Providers, and Government Entities to ensure such invoices are
consistent with the terms and conditions of the applicable contract and apply to
eligible utilization of the applicable Products only, using a validation process
agreed upon in writing by the Parties.
2.RCP Payment Administration. Sunovion shall process and pay, using funds from
the Escrow Fund and pursuant to the terms and conditions of the applicable
contract, all validated RCP Payments, including:
(a) validated Product rebate invoices and claim submissions received from a
Market Access Customer or a Government Entity, in each case attributable to
eligible Product utilization pursuant to a Myovant Market Access Contract or
Myovant Government Contract, as applicable (such payments, the “Rebate
Payments”),
(b) validated chargeback submissions received from Wholesalers, Specialty
Distributors, and Government Entities, in each case attributable to eligible
Product utilization pursuant to a Sunovion Wholesaler Contract, Myovant
Specialty Distributor Contract, or Myovant Government Contract, as applicable
(such amount, the “Chargeback Offsets”),
(c) validated administrative fees attributable to eligible Product utilization
owed to a Market Access Customer pursuant to an applicable Myovant Market Access
Contract (such fees, the “Market Access Customer Fees”),
(d) validated distribution fees or similar service fee claims attributable to
eligible Product utilization owed to a Wholesaler or Specialty Distributor
pursuant to an applicable Sunovion Wholesaler Contract or Myovant Specialty
Distributor Contract (such fees, the “DS Fees”), and
(e) validated administrative fees attributable to eligible Product utilization
owed to the applicable GPO or IDN pursuant to a GPO/IDN Contract (such fees, the
“GPO/IDN Fees”).
3.RCP Payment Adjustments. Sunovion shall (a) process adjustments to RCP
Payments consistent with the applicable contract, and (b) subject to Section
7.2, escalate to Myovant contract disputes related to the applicable Product
that arise under the Sunovion Wholesaler Contracts, Myovant Specialty
Distributor Contracts, GPO/IDN Contracts, Myovant Market Access Contracts and
Myovant Government Contracts.
4.Additional RCP Service Activities. Sunovion shall perform any other services
(which may result in additional fees being added to this Agreement, subject to
customary, good faith negotiation) that are agreed upon in writing by the
Parties from time to time.


Confidential & Proprietary    
Page 36


--------------------------------------------------------------------------------



Exhibit F — GPR SERVICES
GPR Services shall include the following obligations with respect to the
Products:
1.Government Pricing Reports. Sunovion shall, solely with respect to the
Products and to enable Myovant to comply with its submission requirements to
Centers for Medicare and Medicaid Services, the Health Resources and Services
Administration, and the VA, provide to Myovant the applicable price reporting
metrics required under the Medicaid Rebate Program, the PHS 340B Program,
Medicare Part B, the VA Federal Supply Schedule contract, and the VA Master
Agreement (“Government Pricing Programs”), including, but not limited to: (a)
the monthly AMP within [***] after the end of each calendar month, and (b) the
ASP, Best Price, quarterly AMP, 340B Ceiling Price, the Non-FAMP, and other
metrics required under the Government Pricing Programs within [***] after the
end of each calendar quarter or other applicable reporting period, and (c) any
recalculations of such metrics that are necessary to comply with Applicable Law,
including, but not limited to, restatements due to updated data, calculation
errors, or changes to Sunovion’s methodologies, policies, and procedures, in
each case (a) through (c), such metrics and any recalculations thereto shall be
determined in accordance with Applicable Law and [***] and shall be reported to
Myovant in a form and format agreed to by the JGC (each, a “Government Pricing
Report”). Sunovion acknowledges and agrees that each Government Pricing Report
shall be delivered timely to Myovant. Sunovion shall certify to Myovant that
each such Government Pricing Report provided by Sunovion to Myovant is accurate
and consistent with Sunovion’s government pricing calculation methodologies,
policies and procedures. [***].
2.Revised Government Pricing Report. In the event a Party discovers that any
Government Pricing Report or executive summary is incomplete or inaccurate, (a)
such Party shall promptly notify the other Party, and (b) Sunovion agrees to
revise such Government Pricing Report and re-submit it to Myovant (“Revised
Government Pricing Report”) as follows: (i) where such incompletion or
inaccuracy is discovered prior to the date the relevant metrics must be
submitted to the applicable Government Pricing Program, Sunovion shall use
Commercially Reasonable Efforts to submit the Revised Government Pricing Report
to Myovant within [***] of such discovery, and (ii) where such incompletion or
inaccuracy are discovered after the date when the relevant metrics must be
submitted, Sunovion must submit the Revised Government Pricing Report to Myovant
within [***] of such discovery.
3.Additional GPR Service Activities. Sunovion shall perform any other services,
including any services related to state supplemental Medicaid rebate agreements,
(which may result in additional fees being added to this Agreement, subject to
customary, good faith negotiation) that are agreed upon in writing by the
Parties from time to time.


Confidential & Proprietary    
Page 37


--------------------------------------------------------------------------------



Exhibit G — REGULATORY SERVICES
Regulatory Services shall include the following obligations:
1.Product Recall Activities. Sunovion shall (a) interface with the applicable
Wholesalers and Specialty Distributors, (b) cooperate with Myovant, in each
case, in the event that a Product is recalled or is subject to an investigation
under DSCSA for being a suspect or illegitimate product, or is otherwise subject
to a product hold, and (c) except as required by Applicable Law, not provide any
communication to any regulatory or other Third Party, including customers of the
Products, without prior written consent of Myovant; and
2.Additional Regulatory Service Activities. Sunovion shall perform any other
services (which may result in additional fees being added to this Agreement,
subject to customary, good faith negotiation) that are agreed upon in writing by
the Parties from time to time.


Confidential & Proprietary    
Page 38


--------------------------------------------------------------------------------



Exhibit H — TRAINING SERVICES
1.Training Activities. Sunovion shall from time to time train Myovant and/or
Sunovion employees on certain details related to the Services and the Products.
2.Additional Training Service Activities. Sunovion shall perform any services
(which may result in additional fees being added to this Agreement, subject to
customary, good faith negotiation) that are agreed upon in writing by the
Parties from time to time.


Confidential & Proprietary    
Page 39